[J-63-2019]
                     IN THE SUPREME COURT OF PENNSYLVANIA

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2587 Disciplinary Docket No. 3
                                                :
                       Petitioner               :   No. 151 DB 2017
                                                :
                                                :   Attorney Registration No. 32119
                v.                              :
                                                :   (Allegheny County)
                                                :
    CYNTHIA A. BALDWIN,                         :
                                                :   ARGUED: September 10, 2019
                       Respondent               :


                                         OPINION


JUSTICE DONOHUE                                     DECIDED: FEBRUARY 19, 2020

        In this matter, we consider the request of the Petitioner, the Office of Disciplinary

Counsel (“ODC”), to impose discipline in the form of a public censure on Respondent,

Cynthia A. Baldwin (“Respondent”),1 in connection with her representation of

Pennsylvania State University (“Penn State”) and three of its administrators during grand

jury proceedings investigating matters relating to child abuse accusations against Gerald

A. Sandusky (“Sandusky”), a former assistant football coach at Penn State.               On

November 21, 2017, the ODC filed a Petition for Discipline against the Respondent,


1 Respondent was admitted to the practice of law in the Commonwealth of Pennsylvania
in 1980. She served as a judge on the Court of Common Pleas of Allegheny County for
sixteen years. In 2006, she was appointed by Governor Edward Rendell to fill a vacancy
on this Court until January 2008. She has no record of prior disciplinary infractions. From
February 15, 2010 until June 30, 2012, Respondent was Vice-President, General
Counsel, and Chief Legal Officer for Penn State.
charging her with violations of Rules 1.1, 1.6(a), 1.7(a) and 8.4(d) of the Pennsylvania

Rules of Professional Conduct relating to her joint representation of Timothy Curley

(“Curley”), Penn State’s Athletic Director, Gary Schultz (“Schultz”), Penn State’s former

Senior Vice-President for Finance and Business, and Graham Spanier (“Spanier”), Penn

State’s president (collectively “Individual Clients”) as well as Penn State (collectively with

Individual Clients, the “Clients”). In its findings and recommendations, the Disciplinary

Board of the Supreme Court of Pennsylvania (“Disciplinary Board”) concluded that

Respondent “failed to protect her clients’ right to competent counsel and entitlement to

unfettered loyalty, which serious misconduct contributed to criminal charges against her

clients, and ultimately caused certain charges to be quashed, thereby prejudicing the

administration of justice.” Disciplinary Board’s Report and Recommendations, 3/18/2019,

at 48 (hereinafter, the “Disciplinary Board Report”). The Disciplinary Board recommended

discipline in the form of a public censure by this Court. We impose discipline in the form

of a public reprimand.

                               I. Scope and Standard of Review

       This Court recently reiterated its scope and standard of review in disciplinary

proceedings:

               Our Court conducts de novo review of all attorney disciplinary
               matters; however, “the findings of the Hearing Committee and
               the Board are guidelines for judging the credibility of
               witnesses and should be given substantial deference.”
               [Cappuccio, 48 A.3d 1231, 1236 Pa. 2012)]. In attorney
               disciplinary proceedings, the ODC bears the burden of proof
               of establishing an attorney's misconduct by a preponderance
               of the evidence. Office of Disciplinary Counsel v. Preski, 635
               Pa. 220, 134 A.3d 1027, 1031 (2016). Because discipline “is
               imposed on a case-by-case basis, we must consider the
               totality of facts presented, including any aggravating or
               mitigating factors.” Id. However, even though each attorney



                                       [J-63-2019] - 2
              disciplinary matter must be resolved according to its unique
              facts and circumstances, our Court nevertheless endeavors
              to maintain consistency in disciplinary matters “so that similar
              misconduct is not punished in radically different ways.” Id.
              (quoting Office of Disciplinary Counsel v. Lucarini, 504 Pa.
              271, 472 A.2d 186, 190 (1983) (internal quotation marks
              omitted)).

Office of Disciplinary Counsel v. Pozonsky, 177 A.3d 830, 838 (Pa. 2018). Our de novo

review requires a review of the voluminous record presented to the Disciplinary Board in

this case, including the transcripts of testimony provided at the evidentiary hearing before

the Hearing Committee of the Disciplinary Board (“Hearing Committee”) on ODC’s

allegations of rules violations against Respondent. The disciplinary record also contains

the exhibits admitted by the parties before the Hearing Committee (all entered into

evidence pursuant to a stipulation of the parties, N.T., 5/22/2018, at 11-12). These

exhibits include, inter alia, a large number of grand jury materials (including transcripts of

relevant testimony before the grand jury, subpoenas issued by the grand jury, and

findings of fact and presentments of the grand jury),2 transcripts and legal opinions of the

Court of Common Pleas of Dauphin County and the subsequent opinions of the Superior

Court3 in the appeals from the Dauphin County court’s decision relating to criminal

charges filed against Curley, Schultz and Spanier, and the Freeh Report.4



2 The grand jury documents in the present disciplinary record were unsealed for public
review by order of the supervising judge of the grand jury dated August 30, 2019. In
addition, the parties have signed a joint notice of their understanding that, consistent with
the supervising judge’s disclosure order, all of the grand jury materials (including
previously-sealed transcripts and legal memoranda) utilized in proceedings before the
Court of Common Pleas of Dauphin County, have been unsealed.
3 Commonwealth v. Curley, 131 A.3d 994 (Pa. Super. 2016); Commonwealth v. Schultz,
133 A.3d 294 (Pa. Super. 2016); Commonwealth v. Spanier, 132 A.3d 481 (Pa. Super.
2016).


                                       [J-63-2019] - 3
                              II. Factual and Procedural History

                                 A. Grand Jury Presentment

       The facts underlying the ODC’s Petition for Discipline against the Respondent are

ultimately intertwined with Presentment No. 29, issued by the Thirty-Third Statewide

Investigating Grand Jury on October 26, 2012 (hereinafter, the “Grand Jury

Presentment”). We provide this summary of facts to provide context for our discussion

and analysis of these disciplinary proceedings.

       In 2009, the Office of Attorney General (“OAG”) presented allegations of

Sandusky’s repeated sexual abuse of children to a statewide investigating grand jury. Of

relevance here, the ensuing investigation uncovered two instances of abuse that took

place on the Penn State campus, one in 1998 and a second in 2001.

       The 1998 incident involved an eleven-year-old boy. Grand Jury Presentment at 6.

Sandusky took the victim to the East Area Locker Room on Penn State’s campus, where

they wrestled and then used exercise machines. Id. Sandusky then insisted that they

shower together. Id. Sandusky put his arms around the victim and squeezed him, making

the boy very uncomfortable. Id. When Sandusky took the victim home, his mother asked

why his hair was wet and became concerned upon learning of the joint shower. Id. The

next morning, she filed a report with the University Police Department. Id. Centre County

Children and Youth Services were also notified, but it referred the case to the


(…continued)
4 The “Freeh Report” refers to the lengthy report prepared by Freeh, Sporkin and Sullivan,

LLP, a firm engaged by the Special Investigations Task Force on behalf of the Penn State
Board of Trustees as “special investigative counsel” on November 21, 2011. Special
investigative counsel was tasked with, inter alia, investigating the alleged failure of Penn
State personnel to respond to, and report to the appropriate authorities, the sexual abuse
of children by former Penn State football coach Sandusky.


                                      [J-63-2019] - 4
Pennsylvania Department of Public Welfare, citing a conflict of interest due to its

involvement with the Second Mile Foundation, a charity established by Sandusky in the

1970’s that focused on assisting boys between the ages of eight and eighteen. Id. at 7.

       Tom Harmon was the Chief of Police of the University Police Department in 1998.5

As his department’s investigation proceeded, Chief Harmon kept Schultz, who oversaw

the University Police Department as part of his administrative position at Penn State,

updated on its progress. Id. at 8. Schultz, in turn, kept Curley and Spanier apprised of

the investigation’s progress, primarily through email messages. Id. at 9. On June 9,

1998, Schultz sent Curley an email, on which Spanier was copied, informing him that the

Centre County District Attorney had decided not to pursue criminal charges against

Sandusky. Id. at 10. The police report of the investigation was not filed in the usual

location. Instead, it was assigned an administrative number, which made it difficult, if not

impossible, to access the report without that number. Id. at 11.

       The Grand Jury Presentment also reported that in 2001, Michael McQueary, then

a graduate assistant for the football team, witnessed Sandusky with a young boy in a

locker room shower on the University’s main campus. Id. at 12. McQueary reported this

incident to head football coach Joseph V. Paterno, id. at 13, who testified to the grand

jury that McQueary described Sandusky as fondling or doing something of a sexual nature

to a young boy in the shower. Id. Paterno further testified that in turn he relayed this

information to Schultz and Curley. Id. at 14. Seven to ten days later, Schultz and Curley




5  Chief Harmon and the lead detective on the case, Ronald Schreffler, both provided
testimony to the grand jury.


                                      [J-63-2019] - 5
met with McQueary. Id. at 16. McQueary told the grand jury that he described to Schultz

and Curley the sexual nature of what he had witnessed. Id.

       Schultz then decided upon a plan that involved three parts. First, Curley would

meet with Sandusky, tell him that they were aware of the 1998 incident, advise him to

seek professional help, and prohibit him from ever again bringing boys into campus

facilities. Id. at 15-16. Second, the chair of Second Mile would be notified. Id. And third,

the matter would again be reported to the Pennsylvania Department of Public Welfare for

investigation, as had been done in 1998. Id. Curley responded that he would prefer not

to report the matter to the public welfare department so long as Sandusky was

cooperative with their efforts. Id. at 16-17. Spanier was advised of the modified approach

and agreed with the decision not to report the matter to an outside agency. Id. at 17-18.

Curley then executed the revised two-part plan, conducting separate meetings with

Sandusky and a Second Mile representative. Id. at 18-19.

                          B. Grand Jury Subpoenas to the Clients

       On December 28, 2010, Respondent received a telephone call from the OAG

regarding a grand jury investigation of multiple claims of child abuse against Sandusky.

N.T. 5/23/18, at 366. The OAG asked Respondent to accept service of four subpoenas

(which she later did), one for documents directed to Penn State and three for testimony

from Curley, Schultz, and Paterno. Id. at 367. The subpoena duces tecum was directed

to Penn State and requested "any and all records pertaining to Jerry Sandusky and

incidents reported to have occurred on or about March 2002, and any other information

concerning Jerry Sandusky and inappropriate contact with underage males both on and

off University property. Response shall include any and all correspondence directed to




                                      [J-63-2019] - 6
or regarding Jerry Sandusky." Subpoena No. 1179, Attachment. The subpoenas to

Curley, Schultz and Paterno6 were directed to them personally, without reference to Penn

State or their employment titles. Subpoena No. 1176 (Curley); Subpoena No. 1178

(Schultz); Subpoena No. 1177 (Paterno). These three subpoenas indicated that the

witnesses were to appear to testify before the grand jury on January 12, 2011, just nine

days later. Id. Curley and Schultz were not served with a subpoena duces tecum.

      Respondent first met with Curley in connection with his grand jury testimony in

Spanier’s office. N.T. 5/23/18, at 371. Respondent later testified that:

             I explained to them [Curley and Spanier] about the grand jury,
             how it was, that it wasn't like a regular courtroom, how many
             people were on, that there would be thirty-some people on it,
             and what they were doing, that it was an investigating grand
             jury because they really didn't know what a grand jury was,
             and I – I did explain that [Curley] could have a personal
             attorney to go with him to the grand jury, and that, you know,
             he shouldn't be nervous, just tell the truth, that's what all of
             this is about..."

Id. at 371. Respondent further testified that Spanier, in Curley’s presence, instructed

Respondent to go with Curley to the grand jury; that she told them she was general

counsel and could not be Curley's personal attorney; that nothing Curley said would be

confidential; and that Curley could retain a personal attorney. According to Respondent,

Curley said that he did not know any lawyers. Id. at 372.

      Respondent and Curley then met privately in Respondent’s office. Respondent

later indicated that they discussed what she had explained to him at the meeting in

Spanier’s office and reviewed his recollection of events involving Sandusky. Id. at 373-



6  Paterno retained independent counsel to represent him during the grand jury
proceedings.


                                     [J-63-2019] - 7
74. With respect to the 2001 incident, Respondent said that "basically he told me yes, he

knew about this incident, and it had been described as horseplay." Id. Respondent’s

sole private conversation with Schultz before his grand jury testimony followed, and by

Respondent’s account, Schultz’s recollections were in line with Curley’s. Id. at 375.

Respondent indicated that “[Schultz] told me the same thing that [Curley] told me, that it

had been described as horseplay.” Id. Respondent testified that neither Curley nor

Schultz told her that a sex act had taken place between Sandusky and the boy in the

shower, id. at 376, but the record does not reflect whether or not she specifically asked

either of them whether one had occurred. During these meetings with Curley and Schultz,

there was no discussion regarding the 1998 incident, as Respondent had no knowledge

at that time that any such event had taken place.7 Both Curley and Schultz denied having

any documents relating to Sandusky’s activities. Id. at 377.

       Based on these meetings, Respondent determined that their stories were

consistent, as they "told me the same thing." Id. at 375. She further decided that the

interests of Curley and Schultz were consistent with Penn State's interests. Accordingly,

she made the judgment that she could represent them both before the investigating grand

jury during their questioning. Id. at 378.

       On the morning of January 12, 2011, Respondent accompanied Curley and

Schultz to interviews with an OAG representative. Report and Recommendations of the

Hearing Committee Report (“Hearing Committee Report”), Exhibit D (interview notes).

Later that day, she then accompanied each of them to their appearances before the


7 These meetings took place on January 3, 2011 and Respondent did not learn about the
1998 incident until the next day, at which time she obtained a copy of the police report.
Freeh Report at 83.


                                      [J-63-2019] - 8
investigating grand jury. In his grand jury testimony, Curley testified that in 2001, Paterno

contacted him (and Schultz) and requested an immediate meeting regarding an incident

reported to him by McQueary. N.T. (grand jury), 1/12/2011 (Curley testifying), at 4–5.

Paterno informed them that McQueary had seen Sandusky in the shower with a child and

was “uncomfortable” with what he had observed. Id. at 5. According to Curley, when he

and Schultz later met with McQueary, McQueary told them that Sandusky and the boy

“were horsing around, that they were playful, and that it just did not feel appropriate.” Id.

at 7. Curley insisted that neither McQueary nor Paterno told them, in any form, that there

was any sexual conduct involved, including anal intercourse. Id. Curley testified that he

did not inform campus police of the incident because he did not think that what had been

reported was a crime. Id. at 12.

       Curley testified that he promptly advised Spanier regarding the incident. Id. at 8.

He stated that he reported the incident to the executive director of the Second Mile

Foundation and instructed Sandusky to refrain from bringing young people into the

athletic facilities at Penn State. Id. at 10–11. Curley acknowledged that there was no

follow up investigation into the 2001 report by McQueary. Id. at 13. He denied having any

knowledge of the 1998 incident involving Sandusky. Id. at 13–14.

       Also accompanied by Respondent, Schultz testified before the grand jury that he

attended a meeting with Paterno and Curley regarding the 2001 incident.              Schultz

indicated that Paterno had been informed by a graduate student of disturbing and

inappropriate behavior by Sandusky in the shower. N.T. (grand jury), 1/12/2011 (Schultz

testifying), at 5. Schultz also stated that he and Curley met with McQueary. Id. at 9-10.




                                      [J-63-2019] - 9
Unlike Curley, Schultz maintained that after talking to both Paterno and McQueary, he

was of the view that what had occurred was sexual in nature. He told the grand jury:

       Q.       Did you, nevertheless, form an impression about what type of
                conduct this might have been that occurred in the locker
                room?

       A.       Well, I had the impression that it was inappropriate. Telling
                you what kind of thing I had in my mind without being clear,
                without him telling me, but, you know. I had the feeling that
                there was perhaps some kind of wrestling around activity and
                maybe [Sandusky] might have grabbed the young boy’s
                genitals or something of that sort is kind of the impression that
                I had.

       Q.       Would you consider that to be inappropriate sexual conduct?

       A.       Oh, absolutely. Well, I don’t know the definition of sexual, but
                that’s certainly inappropriate for somebody to do.

                                     *       *      *

       Q.       We can all agree that an adult male under no circumstances
                other than a doctor should be grabbing the genitals of a young
                boy?

       A.       I agree completely with that.

Id. at 22-23.

       Schultz testified that between himself, Curley and Spanier, it was agreed that

Sandusky would be instructed to never again bring children into the football building. Id.

at 11. Unlike Curley, Schultz further testified that it was his recollection that the three

administrators agreed to request the same child protection agency that had investigated

the 1998 incident be contacted regarding the 2001 events. Id.

       The grand jury did not question Curley as to whether he was in possession of any

documents relating to Sandusky. When asked if he had any such documents, Schultz

responded as follows:



                                         [J-63-2019] - 10
       Q.     Do you believe that you may be in possession of any notes
              regarding the 2002 incident that you may have written
              memorializing what occurred?

       A.     I have none of those in my possession. I believe that there
              were probably notes taken at the time. Given my retirement in
              2009, if I even had them at that time, something that old would
              have probably been destroyed. I had quite a number of files
              that I considered confidential matters that go back years that
              didn't any longer seem pertinent. I wouldn't be surprised. In
              fact, I would guess if there were any notes, they were
              destroyed on or before 2009.

Id. at 16.

       Schultz did not deny knowledge of the 1998 incident involving Sandusky, though

he could not recall the specifics of what had occurred. He indicated that the matter was

turned over to a Commonwealth-affiliated (rather than a local) child protection agency for

investigation and that no charges were ever filed. Id. at 11. He testified that he kept

Spanier advised as matters proceeded in 1998, as “it would have been a routine way of

handling things, that I would have kept him informed [regarding the 1998 and 2001

incidents].” Id. at 17-18.

       On March 22, 2011, OAG investigators interviewed Spanier, who was

accompanied by Respondent. N.T. 5/23/18, at 386-87. On March 24, 2011, a subpoena

was issued to Spanier for testimony before the grand jury on April 13, 2011. Subpoena

No. 92 (Spanier). Respondent interviewed Spanier, found his testimony to be consistent

with that of Curley and Schultz (even though their testimony was inconsistent with each

others), and thus determined that she could accompany Spanier during his grand jury

testimony. N.T., 5/23/18, at 387-88. Before the grand jury with respect to the 2001

incident, Spanier recalled that on one occasion Curley and Schultz sought his advice

regarding a matter involving Sandusky “with a younger child … horsing around in the



                                     [J-63-2019] - 11
shower.” N.T. (grand jury), 4/13/2011 (Spanier testifying), at 14. Spanier denied that

Curley or Schultz told him that the horseplay could have been sexual in nature. Id. at 25-

26. He indicated that he instructed them to inform Sandusky that he should not bring

children under eighteen years of age into the locker room facilities and to contact the

board chair of the Second Mile Foundation. Id. at 16-17. Spanier denied any knowledge

of the 1998 incident. Id. at 34-35 (“I’m not aware of allegations against Mr. Sandusky in

1998… .”).

       On November 7, 2011, the Commonwealth charged Curley and Schultz with one

count each of perjury and failure to report suspected child abuse. Hearing Committee

Report, Exhibits Q, S. Respondent advised Curley and Schultz to retain private counsel

and, at their request, made arrangements for them to do so. N.T., 5/23/2018, at 395.

She also advised Spanier to hire private counsel. Id. at 396. Newly retained personal

counsel for Curley and Schultz notified Respondent by letter that their clients each

considered her to have been his personal attorney before the investigating grand jury and

that they did not waive any claim of attorney-client privilege. Id., Exhibits K(f), K(g), M.

By letter dated June 22, 2012, Respondent, through counsel, denied the invocations of

the attorney-client privilege by Curley and Schultz, insisting that as counsel for Penn

State, she had acted solely in a corporate capacity with them before the grand jury and

not in any individual capacity. Id., Exhibit K(h).

       In a letter dated December 19, 2011, counsel for the OAG advised Respondent

that Penn State’s continuing failure to provide documents in response to the subpoena

duces tecum was concerning, and implicitly threatened the university with contempt of

court “and any other appropriate measures applicable to obstruction against the institution




                                      [J-63-2019] - 12
and those individuals responsible for these decisions.”          N.T., 5/23/2018, at 402.

Respondent was subsequently served with a subpoena to testify before the grand jury on

October 26, 2012.8 Subpoena No. 883 (Baldwin). Four days prior to Respondent’s grand

jury testimony, the supervising judge of the grand jury held a conference to discuss

privilege issues raised by private counsel for Schultz and Curley. Hearing Committee,

Exhibit M. To resolve any conflicts, counsel for the OAG, Frank Fina (“Fina”), agreed not

to ask Respondent any questions that implicated confidential communications.9 Id. at 11-

12. Meanwhile, counsel for Penn State agreed to waive any attorney-client privileges,

except to the extent that such privileges existed between Respondent and Curley and/or

Schultz. Hearing Committee Report, Exhibits K(e), K(h).

        During her grand jury testimony, Respondent stressed that she had made every

effort to comply with the subpoena duces tecum, but that the three administrators had lied

to her about the existence of multiple documents that reflected their detailed knowledge

and participation in the 1998 and 2001 incidents.

        Q.     Did they [Schultz, Curley, and Spanier] ever in any way,
               shape, or form disclose to you when you were asking them for
               this material anything about 1998 or 2001 and the existence
               of e-mails from those events?

        A.     Never.

        Q.     We also know that Mr. Schultz had a file regarding Jerry
               Sandusky in his office; and that in that file were documents
               related to his retirement agreement.

8   Respondent left the employ of Penn State on July 31, 2012.
9  In a separate disciplinary complaint, ODC charged Fina with various violations of the
Rules of Professional Conduct in connection with his questioning of Respondent before
the grand jury. He later appealed the Disciplinary Board’s decision with this Court. Office
of Disciplinary Counsel v. Frank G. Fina, J-106-2019. This Court entered an order on
even date with the filing of this Opinion imposing discipline and disposing of his appeal.


                                     [J-63-2019] - 13
              There were drafts and other documents related to his
              employment and his retirement and then there were
              handwritten notes and e-mails pertaining to the 1998 crimes
              of Mr. Sandusky and the 2001 crimes of Mr. Sandusky.

              Again, same question, did he ever reveal to you the existence
              of that Sandusky file or any of its contents?

       A.     Never. He told me he didn't have anything.

N.T. (grand jury), 10/26/2012 (Respondent testifying), at 20. In other portions of her

testimony, Respondent, in response to questions posed by counsel for the OAG, revealed

the contents of numerous communications between herself and Curley, Schultz and

Spanier. See, e.g., id. at 22.

       On November 1, 2012, four days after Respondent testified before the

investigating grand jury, several new charges were filed against Curley and Schultz,

including endangering the welfare of children, obstruction of justice and conspiracy to

commit obstruction of justice. Hearing Committee Report, Exhibits P, Q, R, S, T. On the

same date, charges were filed against Spanier, including perjury, failure to report

suspected child abuse, obstruction of justice, endangering the welfare of children and

conspiracy to commit obstruction of justice. Id., Exhibit U.

       In 2014, Curley, Schultz and Spanier filed motions to preclude Respondent from

testifying in the criminal trials in Dauphin County. Hearing Committee Report, Exhibit W.

The trial court denied the motions, but the Superior Court reversed and quashed all of the

perjury, obstruction of justice and related conspiracy charges. Curley, 131 A.3d at 1007;

Schultz, 133 A.3d at 328; Spanier, 132 A.3d at 498. The Superior Court concluded that

Respondent, during her grand jury testimony, had breached the attorney-client privilege.

Curley, 131 A.3d at 1007; Schultz, 133 A.3d at 326; Spanier, 132 A.3d at 498. In its



                                     [J-63-2019] - 14
ruling, the Superior Court barred Respondent from testifying against Curley, Schultz or

Spanier. Curley, 131 A.3d at 1007; Schultz, 133 A.3d at 328; Spanier, 132 A.3d at 498.

The OAG did not appeal these rulings, but rather entered into plea bargains with Curley

and Schultz, pursuant to which each pleaded guilty to one count of endangering the

welfare of children. Spanier’s case proceeded to trial, which resulted in a guilty verdict

on one count of endangering the welfare of children. Curley and Schultz both testified for

the Commonwealth.

                                C. Disciplinary Proceedings

      On November 24, 2014, the ODC initiated disciplinary proceedings by filing a

Petition for Discipline against Respondent, charging her with violations of Rules 1.1,

1.6(a), 1.7(a) and 8.4(d) of our Rules of Professional Conduct. The Hearing Committee

conducted an evidentiary hearing and produced a thorough report that reviewed the

evidence and made findings of fact and recommendations. The Hearing Committee

determined that Respondent represented Curley, Schultz and Spanier in a personal

capacity during their grand jury testimony. Hearing Committee Report at 39-42. The

Hearing Committee, however, determined that Respondent did not violate Rule 1.7(a), as

she had conducted a reasonable investigation into the interests of Penn State and the

Individual Clients with respect to the grand jury investigation and had, based upon that

investigation, reasonably concluded that the interests of Penn State and the individuals

were consistent.    Id. at 42-44.    The Hearing Committee further concluded that

Respondent did not violate Rule 1.1, as she had provided competent representation of

Curley, Schultz and Spanier. Id. at 44-45. Further, Respondent did not violate RPC

1.6(a), as her testimony before the grand jury fell within exceptions to that rule and did




                                    [J-63-2019] - 15
not improperly reveal protected information about her representation of the individuals.

Id. at 44-64.    Because Respondent had not engaged in misconduct, the Hearing

Committee determined that her actions were not prejudicial to the administration of

justice, and therefore Respondent had not violated Rule 8.4(d). Id. at 65.

       Both parties filed exceptions to the Hearing Committee's report. Respondent took

issue with the Hearing Committee’s determination that she represented Curley, Schultz

and Spanier in their individual capacities, while the ODC filed exceptions to its rulings

related to violations of Rules 1.1, 1.6(a), 1.7(a) and 8.4(d). On March 18, 2019, the

Disciplinary Board issued a report reversing the determinations of the Hearing

Committee. The Disciplinary Board agreed with the Hearing Committee that Respondent

had represented the three administrators in their personal capacities before the grand

jury but concluded that she failed to recognize the multiple conflicts of interest between

her clients. Disciplinary Board Report at 28-30, 33-37. The Board further determined

that Respondent did not exercise the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representations of Curley, Schultz and Spanier

before the grand jury. Id. at 30-33. She further failed to maintain the confidentiality of

communications between herself and her clients. Id. at 37-42. Finally, the Disciplinary

Board found that Respondent's conduct prejudiced the administration of justice. Id. at 42-

43. The Disciplinary Board found that Respondent poses no danger to the public or the

profession and that her character remains of the highest quality. The Disciplinary Board

concluded that public censure, rather than a public reprimand, is the appropriate remedy

in this case. Id. at 48.

       Respondent poses two questions for this Court’s consideration:




                                    [J-63-2019] - 16
      1.     Did the [ODC] establish by clear and convincing evidence that
             [Respondent] committed disciplinary violations of Rules 1.1,
             1.6, 1.7 or 8.4 of the Rules of Professional Conduct?

      2.     Was there any legitimate basis to impose any form of
             discipline upon [Respondent] in the absence of any
             aggravating factors, multiple mitigating factors and no prior
             disciplinary history?

Respondent’s Brief at 2.

                                          III. Analysis

           A. Respondent was Personal Counsel to Curley, Schultz and Spanier

      We first consider the ODC’s contentions that Respondent violated Rules 1.1 and

1.7, which provide as follows:

                                    Rule 1.1. Competence

      A lawyer shall provide competent representation to a client. Competent
      representation requires the legal knowledge, skill, thoroughness and
      preparation reasonably necessary for the representation.


                    Rule 1.7. Conflict of Interest: Current Clients

      (a) Except as provided in paragraph (b), a lawyer shall not represent a client
      if the representation involves a concurrent conflict of interest. A concurrent
      conflict of interest exists if:

             (1) the representation of one client will be directly adverse to
             another client; or

             (2) there is a significant risk that the representation of one or
             more clients will be materially limited by the lawyer's
             responsibilities to another client, a former client or a third
             person or by a personal interest of the lawyer.

      (b) Notwithstanding the existence of a concurrent conflict of interest under
      paragraph (a), a lawyer may represent a client if:

             (1) the lawyer reasonably believes that the lawyer will be able
             to provide competent and diligent representation to each
             affected client;



                                     [J-63-2019] - 17
             (2) the representation is not prohibited by law;

             (3) the representation does not involve the assertion of a
             claim by one client against another client represented by the
             lawyer in the same litigation or other proceeding before a
             tribunal; and

             (4) each affected client gives informed consent.

Pa.R.P.C. 1.1, 1.7. To evaluate these claims by the ODC, we must first decide the nature

of the representation that existed between Respondent and Curley, Schultz and Spanier

during the time period immediately before and during their grand jury testimony. Curley,

Schultz and Spanier insist that Respondent represented them in their individual capacities

without limitation. Respondent, in contrast, posits that she represented them only in a

representative capacity in their roles as employees and representatives of Penn State.

      We begin with Respondent’s testimony at the evidentiary hearing before the

Hearing Committee, where she offered the following testimony regarding the events

leading to her decision to accompany Curley and Schultz at the grand jury for their

interviews and testimony:

      A.     I – I did explain that Tim could have a personal attorney go to
             go with him to the grand jury, ... and Graham said, "Well,
             Cynthia, you go with him, you can go with him, you go with
             him." And I said, "well, yes, but I can't be his personal attorney
             because I'm general counsel," and I said - - and I said to him,
             I said, "You know, Tim, that if I go with you, nothing that you
             say would be confidential," that – and – and I know that the
             testimony has been I said I have to tell the board of trustees,
             but I said, "Just like we're talking here to Graham, Graham
             could know, the board of trustees could know," and I said to
             him, you, "If you want a personal attorney, you know, just call
             someone." He said, "I don't know any lawyers." After that
             discussion, then he went downstairs to my office.

      Q.     Did Mr. Curley understand the instructions you gave him,
             based on your understanding?



                                     [J-63-2019] - 18
        A.     Oh, yes.

                                   *       *      *

        Q.     Okay. Did Mr. Curley ask you to be his personal counsel?

        A.     No.

                                   *       *      *

        Q.     Did at some point in time you speak to Mr. Schultz -

        A.     I did.

        Q.     – about your representation of him?

        A.     When he came back from vacation.

        Q.     And what did you discuss with Mr. Schultz?

        A.     I discussed the same thing with him. I went through what we
               in the office called the corporate Miranda, and that is, I told
               him that I could go in with him, he could get personal counsel,
               I could go in with him, but he knew that I was general counsel
               of Penn State, that nothing he told me would be confidential
               as to my client, Penn State, and that I needed to know what
               he was going to tell me to determine whether there was any
               conflict with the client. Gary told me the same thing that Tim
               told me.

        Q.     Did Mr. Schultz ask you to represent him in any type of
               personal capacity?

        A.     No.

        Q.     Did Mr. Curley or Mr. Schultz raise any concern about
               complying or cooperating with the investigation?

        A.     None.

        Q.     Now, a lot has been made about these Upjohn10 warnings.
               Do you know what the Upjohn warnings are?


10   Upjohn Co. v. U.S., 449 U.S. 383 (1981)


                                       [J-63-2019] - 19
       A.     Yes.

       Q.     Do you believe you gave them?

       A.     Yes.

       Q.     Was your inquiry about whether a conflict existed between
              these individuals and the university satisfied?

       A.     Yes.

       Q.     Can you explain to the Panel?

       A.     Well, the fact is, is that there was no way that I was going in if
              there was a conflict between Penn State and what they were
              telling me. They both said that [what they had been told back
              in 2001 about Sandusky's contact with a youth] was
              horseplay, that it was wrestling around, and that's what they
              knew. Okay? And there was – that, therefore, no conflict with
              the university, and so, that was the reason that I – I went in
              with them, and – and they were – because it was explained to
              me that this was about the Sandusky investigation, and Penn
              State had an obligation to cooperate, I mean, there was no
              way that the university wasn't going to cooperate with this, and
              that – and they were executives of the university, so –

N.T., 5/23/2018, at 371-379.

       Immediately prior to Curley’s and Schultz's testimony before the grand jury, the

grand jury supervising judge asked Respondent who she represented. She responded

as follows:

       OAG:          Judge, we're here on Notice 29. We have some
                     witnesses to be sworn, Mr. Curley and Mr. Schultz.

       Judge:        Represented by?

       Respondent: My name is Cynthia Baldwin, general counsel for
                   Pennsylvania State University.

       Judge:        Will you be providing representation for both of those
                     identified witnesses?




                                      [J-63-2019] - 20
       Respondent: [Schultz] is retired but was employed by the university
                   and [Curley] is still an employee.

N.T. (grand jury), 1/12/2011, at 7–8. In this exchange, Respondent did not plainly indicate

either that she viewed herself as representing these administrators solely in an agency

capacity or that she represented them in their personal individual capacities. The

supervising grand jury judge, in the presence of Respondent, then advised Curley and

Schultz of their rights as grand jury witnesses.

              As witnesses before the Grand Jury, you're entitled to certain
              rights and subject to certain duties which I am now going to
              explain to you. All of these rights and duties are equally
              important and it's important that you fully understand each of
              them.

              First, you have the right to the advice and assistance of a
              lawyer. This means you have the right to the services of a
              lawyer with whom you may consult concerning all matters
              pertaining to your appearance before the Grand Jury.

              You may confer with your lawyer at any time before, during
              and after your testimony. You may consult with your lawyer
              throughout your entire contact with the Grand Jury. Your
              lawyer may be present with you in the Grand Jury room during
              the time you're actually testifying and you may confer with her
              at that time.

              You also may at any time discuss your testimony with your
              lawyer and except for cause shown before this Court, you may
              disclose your testimony to whomever you choose, if you
              choose.

              You also have the right to refuse to answer any question
              pending a ruling by the Court directing you to respond if you
              honestly believe there are proper legal grounds for your
              refusal. In particular, you have the right to refuse to answer
              any question which you honestly believe may tend to
              incriminate you.

              Should you refuse to answer any question, you may offer a
              reason for your refusal, but you're not obliged to do so. If you
              answer some questions or begin to answer any particular



                                     [J-63-2019] - 21
              question, that does not necessarily mean you must continue
              to answer your questions or even complete the answers you
              have started.

              Now, any answers you give to any question can and may be
              used against you either for the purpose of a Grand Jury
              Presentment, Grand Jury Report or a Criminal Information.

              In other words, if you're uncertain as to whether you may
              lawfully refuse to answer any question or if any other problem
              arises during the course of your appearance before the Grand
              Jury, you may stop the questioning and appear before me,
              either alone or in this case with your counsel, and I will rule on
              that matter whatever it may be.

Id. at 8–10. Spanier later received the same instructions.

       Immediately thereafter, at the outset of Curley’s grand jury testimony, the following

exchange occurred between Curley and counsel for the OAG:

       Q.     You have counsel with you?

       A.     Yes I do.

       Q.     Would you introduce her, please?

       A.     My counsel is Cynthia Baldwin.

N.T. (grand jury), 1/12/2011 (Curley testifying), at 3. Respondent did not object to this

statement or offer any clarification regarding the nature of her representation of Curley,

including in particular no statements indicating, or even suggesting, that she represented

Curley only in a representative capacity in his role as the athletic director of Penn State.

       Likewise, Schultz’s testimony began with the following question and answer:

       Q.     You are accompanied today by counsel, Cynthia Baldwin; is that correct?

       A.     That is correct.

N.T. (grand jury), 1/12/2011 (Schultz testifying), at 3. Again, Respondent offered no

response or disagreement with this testimony and offered no indication that she



                                      [J-63-2019] - 22
represented Schultz only in his capacity as an administrator and representative of Penn

State.

         In April 2011, the outset of Spanier’s grand jury testimony began as follows:

         Q.    Sir, could you give us your name for the record, please?

         A.    Graham Spanier.

         Q.    Sir, you're represented by counsel today?

         A.    Yes.

         Q.    Could you just identify counsel?

         A.    Cynthia Baldwin sitting behind me.

N.T. (grand jury), 4/13/2011 (Spanier testifying), at 3. As with Curley’s and Schultz’s

similar testimony, Respondent did not object or otherwise respond in an effort to advise

the grand jury that she represented Spanier in an agency capacity as a result of his

position as the current president of Penn State.

         Based upon the entirety of the evidence of record, we agree with the conclusions

of both the Hearing Committee and the Disciplinary Board that Respondent represented

Curley, Schultz and Spanier in their personal capacities at the time of their grand jury

testimony. The Hearing Committee found as follows:

               Respondent very clearly sought to ensure that there was no
               conflict between their interests and the interests of [Penn
               State]. She said that she could not go in with them to the
               Grand Jury proceedings unless she was sure that there was
               no conflict between them and [Penn State]. Her Upjohn or
               Miranda warnings, as they were referred to, expressly
               provided that she can concurrently represent employees of
               [Penn State] while representing [Penn State] if their interests
               align. Indeed, [Amy McCall], [Penn State’s] former associate
               general counsel, confirmed that the Upjohn warnings were
               given and the conflict examination made in order to determine
               if they could also represent the individual employees in



                                      [J-63-2019] - 23
             matters in which they were representing [Penn State], and if
             this could not be done, then the employees were advised to
             get their own counsel. She acknowledged that it was common
             practice for the [Penn State] office of general counsel to
             provide joint representation to university employees when
             their interests were aligned.

             Respondent clearly determined on the basis of what these
             individuals told her that their interests were aligned with [Penn
             State’s] such that she could represent them. Based upon this
             conclusion, she told them that she could accompany them to
             their Grand Jury testimony. While she clearly advised them
             that they could engage separate counsel, she never told them
             they needed separate counsel because she could not
             represent them or that if they did not get separate counsel
             they would be unrepresented.

             We do not find that her admonitions to at least Mssrs. Curley,
             Schultz and Spanier that their conversations with her were not
             privileged from disclosure to [Penn State] in any way
             undermines the conclusion that she represented the individual
             employees. It is merely the appropriate advice to give one of
             multiple clients: Where an attorney represents multiple clients
             in the same matter, it is in fact imperative that they be advised
             whether their communications with her are privileged from
             each other or shared jointly. She never told them that their
             conversations with her were not privileged from disclosure to
             third parties because she did not represent them; nor did she
             tell them that [Penn State] was free to authorize the disclosure
             of her conversations with them to third parties because she
             did not represent them individually. Instead, all of her
             statements in this regard were wholly consistent with her
             representing them jointly with [Penn State].

Hearing Committee Report at 39-40 (emphasis in original).

      In its report, the Disciplinary Board added the following relevant findings:

             Mr. Curley, Mr. Schultz and Dr. Spanier were subpoenaed in
             their personal capacities. They were aware that Respondent
             was Penn State's General Counsel. Respondent informed
             each of them that they could have other counsel if they so
             desired and that she could not represent them if their stories
             were not consistent and not aligned with Penn State's
             interests. After hearing their stories, Respondent agreed she
             could accompany them to the grand Jury. Respondent never



                                     [J-63-2019] - 24
             advised them that she solely represented them in their
             capacities as agents of Penn State, nor did she advise them
             that she did not represent them in their personal capacities.
             There is no writing memorializing discussions regarding the
             nature of the representation and inherent conflicts and no
             writing indicating the individuals gave informed consent.

             At the grand jury, each Individual separately identified
             Respondent on the record as their counsel. They did not
             identify Respondent as Penn State's counsel nor did they
             indicate that her representation of them was limited to their
             status as employees of Penn State. Respondent did not
             contradict or limit their declarations. … She allowed them to
             testify under oath that she was their counsel without limitation,
             and she did not correct these statements. The evidence
             supports the conclusion that Respondent agreed to represent
             Mr. Curley, Mr. Schultz, and Dr. Spanier as their personal
             attorney (and) that they understood this to be the agreement.

             It follows that Respondent did not understand the nature of
             her representation of Mr. Curley, Mr. Schultz and Dr. Spanier,
             as she maintains that her representation of the individuals
             was solely in their capacities as agents of Penn State. In the
             face of the indicia of her representation of the individuals in a
             personal capacity, we find no evidence that Respondent at
             any time stated to any of them, that she solely represented
             them in their capacities as agents of Penn State. Any
             intention on Respondent's part to limit her representation of
             Mr. Curley, Mr. Schultz and Dr. Spanier to one only in their
             capacity as agents of Penn State was ineffective, because
             Respondent never told them she was so limiting her
             representation, and Mr. Curley, Mr. Schultz and Dr. Spanier
             had no basis upon which to conclude that she was doing so.

Disciplinary Board Report at 29-30.

      As indicated, the present record of disciplinary proceedings fully supports these

findings. In further support of our determination that Respondent represented Curley,

Schultz and Spanier in their individual capacities is the guarantee under Pennsylvania

law that witnesses offering testimony before a grand jury are entitled to the presence of

their counsel. As far back as In re Groban’s Petition, 352 U.S. 330 (1957), the United




                                      [J-63-2019] - 25
States Supreme Court recognized that a witness testifying before a grand jury remains

protected by the privilege against self-incrimination.         Id. at 333.      Further, in

Commonwealth v. McCloskey, 277 A.2d 764 (Pa. 1971), this Court held that a grand jury

witness must be advised/warned that he is entitled to come before the court accompanied

by counsel and obtain a ruling as to whether he should answer a question that may

incriminate him.

               Such a warning gives full recognition to the delicate position
               of a witness before an investigating grand jury. He has been
               summoned to testify, and he is subject to contempt
               proceedings should he refuse to testify without justification.
               The question of when a witness has ‘reasonable cause to
               apprehend danger’ and hence can exercise his right against
               self-incrimination is not always clear. As was stated in Jones
               v. United States, 342 F.2d 863 (D.C. 1964).

                     If … [a witness] answers incriminating questions
                     he may make it certain … that he will be
                     indicted. And testimony before the grand jury
                     may be used … to impeach his testimony at trial.
                     If he refuses to testify at all, or to answer some
                     questions on the ground that answers might
                     incriminate him, the grand jury may draw
                     conclusions. If he refuses to answer questions
                     that are not incriminating, he may be guilty of
                     contempt.

               Id. at 868. Determining what is an incriminating statement is
               not always clear to a layman. We thus conclude that a
               subpoenaed witness who has given testimony before an
               investigating grand jury without the above warning has been
               denied his right against self-incrimination.

Id. at 777; see also id. at 780 (“‘A potential defendant who is brought before the grand

jury without an attorney at his side is almost helpless.”) (Eagan, J. concurring and

dissenting).    As recited, Curley, Schultz and Spanier received the warning in

Respondent’s presence. It is impossible to conclude in light of the seriousness and




                                     [J-63-2019] - 26
solemnity of the warnings administered by the supervising judge that the Individual Clients

believed anything other than their personal interests were being protected by

Respondent. Likewise, knowing she was the only attorney present with the Individual

Clients when the warnings were administered, it cannot be fathomed that Respondent did

not understand that she was representing them personally.

      In 1978, this Court adopted what is now Rule 231 of the Pennsylvania Rules of

Criminal Procedure. It provides in relevant part as follows:

      Rule 231.     Who May Be Present During Session of an Investigating
                    Grand Jury

             (A)    The attorney for the Commonwealth, the alternate
                    grand jurors, the witness under examination, and a
                    stenographer may be present while the investigating
                    grand jury is in session. Counsel for the witness under
                    examination may be presented as provided by law.

             (B)    The supervising judge, upon the request of the attorney
                    for the Commonwealth or the grand jury, may order that
                    an interpreter, security officers, and such other persons
                    as the judge may determine are necessary to the
                    presentation of the evidence may be present while the
                    investigating grand jury is in session.

Pa.R.Crim.P. 231(A)-(B). In 1980, our General Assembly included section 4549(c) as

part of its enactment of the Investigating Grand Jury Act, 42 Pa.C.S. §§ 4541-4553.

      § 4549. Investigating grand jury proceedings

                                  *       *      *

             (c) Counsel for witnesses.--

                    (1) A witness subpoenaed to appear and testify before
                    an investigating grand jury or to produce documents,
                    records or other evidence before an investigating
                    grand jury shall be entitled to the assistance of counsel,
                    including assistance during such time as the witness is
                    questioned in the presence of the investigating grand



                                      [J-63-2019] - 27
                     jury. In the event counsel of the witness' choice is not
                     available, he shall be required to obtain other counsel
                     within a reasonable time in order that the work of the
                     grand jury may proceed.

                                    *       *      *

                     (3) Such counsel shall be allowed to be present in the
                     grand jury room during the questioning of the witness
                     and shall be allowed to advise the witness but shall
                     make no objections or arguments or otherwise address
                     the grand jury or the attorney for the Commonwealth.

42 Pa.C.S. § 4549(c)(1), (3).

       Two observations are in order. First, pursuant to Rule 231(A) and subsection

4549(c)(1), Respondent would not have been permitted to accompany Curley, Schultz

and Spanier into the grand jury proceedings unless she was their personal counsel. In

addition to the grand jurors themselves, Rule 231(A) strictly limits entry to the attorney for

the Commonwealth, the alternate grand jurors, a stenographer the witness under

examination, and counsel for the witness.         Curley, Schultz and Spanier were each

compelled to testify pursuant to a subpoena directed to them individually (not in their

corporate capacities as a representative of Penn State), and thus pursuant to section

4549(c)(1) they were each entitled to personal counsel. As such, if Respondent was not

their personal counsel, but rather solely counsel for Penn State as she now contends,

pursuant to Rule 231(B) she could have gained entry into the grand jury room only by

order of the supervising judge. Pa.R.Crim.P. 231(B). The notes of testimony, however,

do not reflect that any request was made, either by counsel for the Commonwealth or the

grand jury, for permission to permit Respondent’s presence in the room. All in attendance

must have understood that Respondent represented these witnesses in their personal

capacities.



                                        [J-63-2019] - 28
       Second, as now provided by rule and statute, a witness’s right to representation

before the grand jury is a personal right belonging to the witness. As is clear from the

above-quoted subsections of 4549(c) of the Investigating Grand Jury Act, counsel is

permitted to accompany the witness to provide advice and assistance, and as this Court

made clear in, inter alia, McCloskey, 277 A.2d at 777, this advice and assistance extends

primarily to provide invaluable counsel regarding responses to questions implicating the

right against self-incrimination. If it were true, as Respondent now contends, that her

representation of the three individuals in question here was limited to their roles as

administrators of Penn State, then she had no professional obligation during their grand

jury testimonies to protect their personal interests, including no duty to assist them with

timely advice regarding their proper invocations of objections based upon their rights

against self-incrimination.    For purposes of Rule 231 and section 4549(c), such

representation would be the equivalent to no representation at all.11 As previously set




11  For these reasons, we decline Respondent’s invitation to apply the test for a corporate
officer to assert a personal claim of attorney-client privilege in connection with
communications with corporate counsel, as first announced in In the Matter of Bevill,
Bresler & Schulman Asset Mgmt. Corp., 805 F.2d 120, 123 (3d Cir. 1986); see also
Maleski by Chronister v. Corporate Life Ins. Co., 641 A.2d 1, 4 (Pa. Commw. 1994), and
United States v. Norris, 722 F.Supp.2d 632, 637 (E.D. Pa. 2010). Pursuant to the Bevill
test, to assert attorney-client privilege, the corporate official must demonstrate as follows:
              First, they must show they approached counsel for the
              purpose of seeking legal advice.          Second, they must
              demonstrate that when they approached counsel they made
              it clear that they were seeking legal advice in their individual
              rather than in their representative capacities. Third, they must
              demonstrate that the counsel saw fit to communicate with
              them in their individual capacities, knowing that a possible
              conflict could arise. Fourth, they must prove that their
              conversations with counsel were confidential. And, fifth, they
              must show that the substance of their conversations with

                                      [J-63-2019] - 29
forth, at the outset of their testimonies, the supervising judge informed the three witnesses

in detail regarding their rights to the advice and assistance of their lawyer and the ability

to consult with their lawyer at any time throughout their testimonies. Were we to conclude

that Respondent did not represent Curley, Schultz and Spanier in their personal

capacities, as Respondent argues, it would amount to a determination that these three

witnesses effectively waived their rights to counsel before the grand jury. The record

contains no indication that any such waivers occurred. Instead, the record unequivocally

establishes that the Individual Clients reasonably believed that Respondent was

representing them personally and individually.12



(…continued)
            counsel did not concern matters within the company or the
            general affairs of the company.
Bevill, 805 F.2d at 125. In Bevill, the Third Circuit held that while “former officers and
directors of a corporation may not claim privilege for communications made by them in
their corporate capacities, they nonetheless may hold a privilege as to communications
made by them in their individual capacities.” Maleski, 641 A.2d at 4.
This Court has not adopted the Bevill test and will not do so here, as we do not consider
it suitable or appropriate under the circumstances presented, namely where the corporate
officer meets with corporate counsel for the purpose of securing representation before an
investigating grand jury relating to criminal matters in which he could be implicated and
the record belies any conclusion other than Respondent was acting as personal counsel.
As discussed hereinabove, the subpoenas served on Curley, Schultz and Spanier were
not served on them in their capacities as Penn State administrators but rather on them
personally. The record of the grand jury proceedings prior to the Individual Clients’
testimony makes clear that Respondent represented them in their individual capacities.
Moreover, as explained, Pa.R.Crim.P. 231(A) and subsection 4549(c)(1) of the
Investigating Grand Jury Act operate to provide an individual appearing before a grand
jury to be represented by personal counsel and Respondent could not be in the grand
jury room unless she was personal counsel.
12  Respondent continues to argue aggressively that she represented Curley, Schultz and
Spanier in their capacity as employees of Penn State and that Penn State was her only
client. She insists that her administration of Upjohn warnings divorced her from any claim
that she represented these current/former Penn State administrators in a personal
capacity. We find it unnecessary to engage in an extended analysis of the United States

                                      [J-63-2019] - 30
                          B. Competency and Conflicts of Interest

                                         Pa.R.P.C. 1.1

      Pa.R.P.C. 1.1 requires counsel to render competent representation to clients. The

Disciplinary Board, based upon its review of the evidentiary record, determined that

Respondent “violated this rule, as she failed to exercise the legal knowledge, skill,

thoroughness and preparation reasonably necessary for the representation of her clients

before the grand jury, and further failed to properly advise and advocate on their behalf,

to their detriment.” Disciplinary Board Report at 30. For the reasons set forth herein, we

agree with this conclusion.

      By her own admission, Respondent had no criminal law experience and had never

represented a client before a grand jury. N.T., 5/23/2018, at 430-31. She also did not

testify that she consulted with counsel experienced in these areas in preparation for the

grand jury testimony of Curley and Schultz or in responding to the subpoena duces tecum.



(…continued)
Supreme Court seminal decision in Upjohn Co. v. U.S., 449 U.S. 383 (1981) or its progeny
in the context of this case. Upjohn warnings are classically given when a corporation is
conducting an internal investigation. Upjohn provided a framework to identify when
employee communications with corporate counsel qualified as protected attorney-client
communications with the corporation holding and controlling the privilege. Upjohn held,
in part, that the privilege applies when the communications concerned matters in the
scope of the employee’s duties “and the employee themselves were sufficiently
aware that they were being questioned in order that the corporation could obtain
legal advice. Id. at 394 (emphasis added).
This was not an internal investigation. Curley, Schultz and Spanier were under subpoena
by an investigating grand jury and required advice and representation for that reason.
Even if proper Upjohn warnings were administered, we find it difficult to imagine how
Respondent could have interviewed Curley, Schultz and Spanier in this obviously
potentially criminal matter unless they had their own counsel present, let alone agree to
“go in with them” when they testified before the Grand Jury. Only a gross
misunderstanding of both Upjohn warnings and grand jury proceedings could explain the
persistent claim by Respondent that she only represented Penn State.


                                    [J-63-2019] - 31
Id. at 434. To the contrary, the record plainly reflects that Respondent did not exhibit any

understanding of the magnitude of the challenge that she was facing. Respondent should

have understood that by subpoenaing Curley and Schultz, the grand jury investigation

was expanding beyond the conduct of Sandusky into the possible roles that individuals

associated with Penn State may have had in facilitating or covering up his criminal acts,

including in particular those that occurred on the Penn State campus. Their testimony

potentially exposed Curley and Schultz (and later Spanier) to significant criminal liability,

including prosecution for perjury, obstruction of justice, endangering the welfare of

children, failure to report child abuse, and conspiracy. As representatives of Penn State,

their testimony also potentially exposed the university to criminal liability as well as

massive civil liability.

       Despite the enormity of the situation confronting her, Respondent did very little in

advance of her clients’ appearances before the grand jury. She met separately with

Curley and Schultz on one occasion each, at which time she provided a general review

of the grand jury process, advised them of their right to counsel of their choosing, and told

them to tell the truth. Nothing in the record, however, indicates that she spent any time

with either Curley or Schultz reviewing the types of questions that they were likely to be

asked by the grand jury or how best to respond to any such questions. Likewise, the

record does not reflect that Respondent advised them of their rights to assert their rights

against self-incrimination, or otherwise describe to them the nature and types of crimes

to which they might be subjecting themselves if they did not assert this right. Instead, the

substance of Respondent’s self-described preparation of Curley and Schultz before their

grand jury testimony was, in its totality, to “tell the truth.” Despite having three additional




                                      [J-63-2019] - 32
months to prepare Spanier for his grand jury testimony, the record does not reflect that

she did anything more in this regard than she had done for Curley and Schultz.

       Respondent asserts that she did not prepare more diligently in advance of the

grand jury appearances because Curley and Schultz lied to her, misrepresenting that they

were free of all wrongdoing. Concurrent with the representations of Curley and Schultz,

Respondent was representing Penn State with regard to its response to the subpoena

duces tecum. While it is questionable whether an attorney can ever blindly rely on

statements by a client regarding events that occurred years prior to anticipated testimony,

it was below any reasonable standard of care to do so here where another client may

have been in possession of relevant documents. The duty to investigate becomes all the

more important when, as here, counsel undertakes the representation of multiple clients,

one of which is a sophisticated institutional client with massive document retention

capabilities.

       Despite the urgent need, the record here reflects that Respondent conducted

little13 or no independent investigation prior to accompanying Curley and Schultz into the

grand jury room. She did not, for instance, interview any members of their staff to inquire

regarding their knowledge of prior Sandusky investigations. She also did not have

anyone search their offices for relevant documents. As of November 2011, eleven

months after Schultz’s grand jury testimony (in which he indicated that prior to his

retirement he had kept notes regarding Sandusky matters, but thought they had “probably

been destroyed’), a file containing said notes (with incriminating details regarding the



13  Respondent contacted former Penn State counsel, Wendell Courtney, and made a
brief inquiry into his knowledge of prior investigations of Sandusky.


                                     [J-63-2019] - 33
1998 and 2001 incidents) remained in his prior office. This file was later obtained by the

OAG.

       Most importantly, prior to producing the Individual Clients for testimony before the

grand jury, Respondent failed entirely to coordinate a search of any of the electronically

stored data, including emails, on Penn State’s computers. As a result of her multiple

representations, Respondent had both an obligation to advise Curley, Schultz and

Spanier and an obligation to comply with the subpoena duces tecum served on Penn

State in January 2011. According to the grand jury, Penn State “had in place a well-

defined historical practice and procedure for responding to subpoenas,” and that

“[s]ubpoenas that might encompass electronically stored data (such as emails and

documents stored on a computer or network drive) would routinely be sent to the

specialized unit called the “SOS.” Grand Jury Presentment at 23. The SOS included

“information technology professionals [who were] trained and dedicated to assembling

responsive electronically stored data in response to litigation needs or other legal

process.” Id. Remarkably, however, the grand jury determined that this “well-defined

historical practice and procedure” was not implemented by Respondent:

              None of the SOS professionals were ever shown subpoena
              1179 before the arrests of Sandusky, Schultz and Curley [in
              November 2011]. Likewise, investigators contacted the
              information technology employees of Penn State, who were
              not members of the SOS unit but had access to the
              electronically stored data likely to be searched to fulfill the
              requirements of subpoena 1179.            These information
              technology employees likewise stated that they were never
              requested to fulfill any requests for Sandusky related
              information.

Id. at 32.




                                     [J-63-2019] - 34
      During her grand jury testimony, Respondent insisted that she did involve Penn

State’s information technology professionals in her efforts to comply with the subpoena

duces tecum.

      Q.       Now, the subpoena duces tecum, Subpoena 1179, can you
               go through with the grand jury the efforts you made to enforce
               the subpoena and comply with it and what happened?

      A.       Right. What we do is to send out a notice to everybody who
               is affected by that to say that you have to – you have to
               preserve everything and because we’re going to have to turn
               over all of this information and so I did tell Tim Curley, Gary
               Schultz, [and] Graham Spanier that they would have to do that
               and turn over all of the information over.

               Now, we have, of course, IT people, and we have other people
               who will help to get that information but that is what I told
               everybody, to try to get all of that information in and turn it over
               to the Office of Attorney General.

N.T. (grand jury), 10/26/2012 (Respondent testifying), at 16. In an interview with the

Freeh group in February 2012, however, Respondent stated that “she did not investigate

the Sandusky matter or look for Schultz, Paterno or Curley emails in the [Penn State]

system that might relate to the Grand Jury’s investigation.” Freeh Report at 83 (citing

interview with Respondent on February 29, 2012).

      The significance of Respondent’s failure to conduct a proper investigation prior to

agreeing to represent Curley, Schultz and Spanier before the grand jury became

abundantly clear when in November 2011 the Penn State Board of Directors intervened

and ordered university personnel, including in particular its information technology

professionals, to work directly with the OAG’s office to obtain the emails and other

documents sought by the subpoena duces tecum served back in January 2011.

               On November 8, 2011, the Board of Trustees of Penn State
               terminated Graham Spanier as the President of the



                                        [J-63-2019] - 35
             University.    The Board of Trustees also directed that
             University personnel were to cooperate with the law
             enforcement investigation of Jerry Sandusky and Penn State.
             Almost immediately following those two events, actual
             compliance with the Grand Jury subpoena (past and present)
             and cooperation with the investigation began to be realized.
             Law enforcement investigators, working in conjunction with
             [the] Penn State IT staff, were able to process massive
             amounts of electronically stored data and began a lengthy
             process of review and analysis. For the first four months of
             2012, large amounts of evidence – much of which had been
             sought and subpoenaed more than a year prior – was
             uncovered and provided to investigators. This evidence
             included significant emails from 1998 reflecting knowledge of,
             and involvement with, the investigation of Sandusky with two
             young boys in May of 1998. In addition, significant emails
             were discovered, reflecting direct evidence of involvement by
             Graham Spanier, Gary Schultz, and Tim Curley in the failure
             of Penn State to report to child welfare or law enforcement
             authorities the crimes reported by Michael McQueary in
             February of 2001.

Grand Jury Presentment at 32.

      As such, it is clear that information critical to Respondent’s decision to represent

simultaneously not only Penn State but also the three administrators was at all times

contained within the university’s computer servers and available for extraction upon

request. Respondent did not conduct this investigation before agreeing to concurrently

represent Penn State while personally representing Curley and Schultz (and later

Spanier) in connection with their grand jury testimony. While we note that the subpoenas

directed to Curley and Schultz provided only nine days between their service (on January

3, 2011) and the scheduled day for testimony (on January 12, 2011), an insufficient

amount of time to conduct an investigation, it is also true that Respondent made no

attempt to seek a delay. Respondent could have, but did not, request a continuance of

their testimony from OAG counsel or file a motion for the same with the supervising judge.




                                    [J-63-2019] - 36
N.T., 5/23/2018, at 436. In the absence of adequate time to investigate and garner any

documents in the possession of Penn State regarding the Sandusky matters that were

generated, received or reviewed by Curley, Schultz and Spanier, Respondent could not

conclude that the concurrent representation would be possible due to inadequate

information upon which to make a conflict of interest analysis. Moreover, it was imperative

for personal counsel for Curley, Schultz and Spanier to fully investigate the available

evidence in order to give competent advice on invoking the privilege against self-

incrimination in testimony before the grand jury. For these reasons, we conclude that

Respondent failed to provide competent representation to clients in view of Rule 1.1.

                                            Pa.R.P.C. 1.7

       By agreeing to undertake the concurrent representation of Penn State, Curley,

Schultz and Spanier, Respondent committed multiple violations of Pa.R.P.C. 1.7. Rule

1.7 requires attorneys to avoid conflicts of interest in the representation of multiple clients.

A conflict of interest exists under Rule 1.7(a)(1) when the representation of one client is

materially adverse to the interests of another client or where there is a “significant risk”

that the representation of one client will be materially limited by the lawyer’s

responsibilities to another client as proscribed by Pa.R.P.C. 1.7(a)(2). A client may waive

a conflict of interest, but only upon providing informed consent. Pa.R.P.C. 1.7(a)(2). In

the present circumstance, the Disciplinary Board properly concluded that Respondent’s

concurrent representation of Penn State and Curley, Schultz and Spanier “undoubtedly

created a significant risk that her ability to consider, recommend or carry out an

appropriate course of action for each client could be materially limited by her




                                       [J-63-2019] - 37
representation of Penn State.”       Disciplinary Board Report at 34.       According to the

Disciplinary Board,

              Respondent understood that the grand jury was investigating
              Sandusky regarding alleged child abuse, and that Mr. Curley,
              Mr. Schultz and later Dr. Spanier would be questioned about
              what they knew. It is difficult to believe that Respondent, a
              seasoned attorney, did not perceive the danger in her
              representation of all of these clients.

Id.

       We agree with these observations of the Disciplinary Board.                  As noted,

Respondent now claims that she did not know of any potential conflicts because Curley,

Schultz and Spanier lied to her. Even to the extent that this is true, it does not account

for the “significant risks” of substantial conflicts of interest with her representation of Penn

State. As indicated, at the time that the grand jury served testimonial subpoenas on

Curley, Schultz and Spanier, it also served Penn State with a subpoena for documents

related to Sandusky matters. Its investigation had expanded beyond the criminal conduct

of Sandusky into new territory, namely an investigation of the possible criminal conduct

of Penn State and its highly ranking representatives. Under Rule 1.7, Respondent could

not represent both Penn State and members of its senior leadership without full disclosure

of all possible conflicts in order to obtain informed consent, and Penn State documents,

especially the trove of emails stored on its computer servers, were the tangible source of

information regarding potential conflicts among the four clients. Reliance on painfully

cursory interviews with senior leadership to conclude the absence of a conflict was a

disservice to Penn State.14 Proper conflicts analysis required intensive investigation of



14 David Rudovsky, ODC’s expert in the proceedings before the Hearing Committee,
opined that “there is no legal basis to argue that in a situation of multiple representation,

                                       [J-63-2019] - 38
the actions of said senior leadership. Respondent knew, or clearly should have known,

that any wrongdoing by officers of the university would expose Penn State to criminal

and/or civil liability. It was obviously in Penn State’s interest to avoid these pitfalls and

thus, if necessary, to disassociate itself from these individuals. With knowledge of actual

wrongdoing by its representatives, as evidenced by available records, Penn State could

have avoided the pitfalls of the joint representation.15

       Respondent also failed to recognize the likelihood of conflicts of interests between

Curley, Schultz and Spanier.       Respondent reasonably should have recognized the

substantial risk that the representation of one of the Individual Clients could be materially

limited by the responsibilities to each of the other Individual Clients. Spanier, by virtue of

his position as President of the University, faced potential criminal liability and was entitled

to personal counsel who would seek to isolate him from first level decisions. Schultz and

Curley likewise were entitled to personal counsel who would develop a defense

unconstrained by consideration of the other’s defense given their varying levels of

decision making. In Pirillo v. Takiff, 341 A.2d 896 (Pa. 1975), this Court upheld a decision

by the supervising judge of a grand jury to disqualify an attorney and his associate from



(…continued)
counsel should simply assume that what the clients state as to their possible criminal
conduct should be taken at face value in assessing a possible conflict of interest or other
reason to consider the appropriateness of joint representation.” Response to Expert
Report of Nicholas Cafardi, Esquire, 5/14/2018, at 5. In his expert report, Respondent’s
expert, Nicholas Cafardi, did not disagree that clients frequently withhold information
related to possible criminal charges against them, arguing instead that “no lawyer could
have been prepared to deal with the level of conspiracy among Spanier, Schultz, and
Curley to conceal the truth… .” Expert Report of Nicholas P. Cafardi at ¶ 34.
15  The record does not reflect how Penn State agreed to Respondent’s concurrent
representation with Schultz, Curley or Spanier, or if Respondent considered Penn State’s
informed consent to be necessary.


                                       [J-63-2019] - 39
representing twelve witnesses subpoenaed to appear before the grand jury. In support

of the ruling, the Court stated that

               [t]he multiple representation interfered with the individual
               witness’s right to effective counsel. For example, if witness A
               has information about witness B’s criminal conduct, one
               attorney could not represent both. It may be in A’s best
               interest for counsel to advise A to cooperate. However, this
               could operate to the detriment of B.

Id. at 899; see also In re Philadelphia Investigating Grand Jury XII, 605 A.2d 318, 320

(Pa. 1992) (holding that the representation of multiple grand jury witnesses is

inappropriate where each witness was a potential defendant and the testimony of each

witness might incriminate one or more of the other witnesses).

         Discrepancies between the testimonies of Curley, Schultz and Spanier

materialized before any of the three testified before the grand jury, evidencing actual

conflicts of interest. As noted herein, prior to the grand jury testimony of Curley and

Schultz on January 12, 2011, both witnesses were interviewed, accompanied by

Respondent, by an OAG investigator. The notes of these interviews reveal important

differences in their recollection of events and, critically, they reveal a divergence from

what Respondent reported that these individuals told her when she met with them to

determine whether she had a conflict of interest in representing them along with Penn

State.

         Curley’s interview notes are relatively consistent with his original description of

events when he met with Respondent. Curley indicated that (1) with respect to the 2001

incident, there was no indication that sexual acts had occurred, and that “it seemed to be

something that could have been misconstrued and was inappropriate behavior at best;”

(2) he did not report the 2001 incident to the police department “because he informed



                                       [J-63-2019] - 40
Spanier;” and (3) he had no knowledge of the 1998 incident or any other such matter

involving Sandusky.” Investigation Notes at 1.

       Schultz stands in sharp contrast. Contrary to Curley’s recitation and Respondent’s

version of Schultz’s original disclosures to her, Schultz told the OAG investigator (1) that

while McQueary’s description of the 2001 incident was vague, “it was his impression

based upon the information that he was provided that there was inappropriate sexual

conduct between Sandusky and a minor;” (2) McQueary had related that “Sandusky may

have grabbed genitals;” (3) he was aware of the 1998 incident involving Sandusky and a

child and that he “was sure that Spanier knew of the 1998 incident.” Id.

       Both witnesses offered testimony before the grand jury that was substantially

identical to these recited interview summaries. The conflicts of interest revealed by these

revelations are obvious. Contrary to Respondent’s testimony that her interview with

Schultz did not result in any report of sexual acts by Sandusky (and thus no knowledge

of possible criminal wrongdoing), Schultz revealed in both his OAG interview and before

the grand jury that he believed and understood that one or more sexual acts had in fact

occurred.    Curley was consistent with his denial of any knowledge (much less

involvement) in the 1998 incident, but Schultz was not. To the contrary, Schultz not only

indicated that he knew about the 1998 incident, he also testified that Spanier was

unquestionably aware of it. In his later grand jury testimony, Spanier, also represented

by Respondent, testified that he lacked any knowledge or information relating to the

events in 1998.

       The substantial risk of disqualifying conflicts that should have been apparent from

the outset of the service of grand jury subpoenas on the Individual Clients became actual




                                     [J-63-2019] - 41
conflicts at least as early as the OAG interviews preceding the grand jury testimony.

Respondent failed to take any actions in response to this information, resulting in multiple

violations of Rule 1.7. After their interviews and prior to their grand jury testimony,

Respondent should have advised Curley and Schultz that she could not represent either

of them and obtained a continuance until independent counsel could be obtained by them.

She also could not subsequently represent Spanier because Schultz’s recollection of

events linked him (and Penn State) to knowledge of the 1998 incident, which Spanier

consistently (including in his grand jury testimony) denied. The interviews and grand jury

testimony of Curley and Schultz also implicated Spanier with knowledge of Sandusky’s

activities. Although it should have been clear at the time of the service of the subpoena

that the Individual Clients needed personal counsel, the information obtained in the

interviews preceding Curley, Schultz and Spanier’s grand jury testimony cried for the

conclusion that each required experienced personal counsel. The best interests of one

or all of them may have been an offer to cooperate but this advice would or could have

been detrimental to the other concurrently represented clients. Concurrent representation

of Penn State, Curley and Schultz was patently improper and violative of Pa.R.P.C. 1.7.

                                        C. Confidentiality

                                           Pa.R.P.C. 1.6

       Pennsylvania Rule of Professional Conduct 1.6, regarding confidentiality, provides

in relevant part as follows:

       (a) A lawyer shall not reveal information relating to representation of a client
       unless the client gives informed consent, except for disclosures that are
       impliedly authorized in order to carry out the representation, and except as
       stated in paragraphs (b) and (c).




                                      [J-63-2019] - 42
       (c) A lawyer may reveal such information to the extent that the lawyer
       reasonably believes necessary:

                                      *      *      *

              (3) to prevent, mitigate or rectify the consequences of a
              client's criminal or fraudulent act in the commission of which
              the lawyer's services are being or had been used[.]

              (4) to establish a claim or defense on behalf of the lawyer in a
              controversy between the lawyer and the client, to establish a
              defense to a criminal charge or civil claim or disciplinary
              proceeding against the lawyer based upon conduct in which
              the client was involved, or to respond to allegations in any
              proceeding concerning the lawyer's representation of the
              client;

Pa.R.P.C. 1.6(a), (c).    The confidentiality provisions of Rule 1.6 provide broader

protections than does the attorney-client privilege.16 In re Gartley, 491 A.2d 851, 859 (Pa.

Super. 1985), aff’d sub nom. In re Search Warrant B-21778, 521 A.2d 422 (Pa. 1987)

(“The attorney-client privilege is more limited than the ethical obligation of a lawyer to

guard the confidences and secrets of his client.”). As one court has explained,

              “The professional rules ... [embrace] a broad ethical duty not
              to divulge information about a client.” [Charles W. Wolfram,
              Model Legal Ethics § 6.1.1, at 242 (1986)] (emphasis added).
              An attorney's duty of confidentiality applies not only to
              privileged “confidences,” but also to unprivileged secrets; it
              “exists without regard to the nature or source of the
              information or the fact that others share the knowledge.”
              Perillo v. Johnson, 205 F.3d 775, 800 n. 9 (5th Cir. 2000)
              (quoting ABA Model Code of Professional Responsibility
              Canon 4, DR 4-101 and EC 4-4) (internal quotation marks and
              alterations omitted). “The confidentiality rule applies not
              merely to matters communicated in confidence by the client[,]

16  Rule 1.6 encompasses (but is not limited to) the attorney-client privilege which in the
criminal context has been codified as follows: “In a criminal proceeding counsel shall not
be competent or permitted to testify to confidential communications made to him by his
client, nor shall the client be compelled to disclose the same, unless in either case this
privilege is waived upon the trial by the client.” 42 Pa.C.S. § 5928.


                                     [J-63-2019] - 43
              but also to all information relating to the representation,
              whatever its source.” Id. at 800 n. 10 (quoting ABA Model
              Rules of Professional Responsibility 1.6 & cmt.5) (emphasis
              added)[.]

In re Gonzalez, 773 A.2d 1026, 1031 (D.C. 2001) (emphasis in original).

       Before deciding whether Respondent violated Rule 1.6 during her grand jury

testimony, we must first review the substance of that testimony. When Respondent was

subpoenaed to testify in October 2012, neither she, Curley, Schultz nor Spanier were still

employed by Penn State. Curley and Schultz had been criminally charged and retained

new counsel. Contending that Respondent had represented their clients in their personal

capacities, counsel for Curley and Schultz had both advised the supervising judge of the

grand jury that they were asserting claims of attorney-client privilege with respect to all

communications with Respondent. In a conference held prior to Respondent’s grand jury

testimony that included counsel for the OAG, Respondent’s private counsel, and Penn

State’s new counsel, the participants discussed whether questions posed by counsel for

the OAG would inquire into areas implicating the attorney-client privilege claimed by

Curley and Schultz (and possibly Spanier, who had not yet been charged with a crime).

Hearing Committee Report, Exhibit M. Counsel for the OAG represented that there would

be no inquiries in these areas, and that as a result these privilege issues could await

determination at a future date.     Hearing Committee, Exhibits M at 11-12.        At this

conference, Penn State expressly waived any privilege it had with respect to

Respondent’s communications with Curley and Schultz (but not Spanier).17 Hearing




17In light of our determination hereinabove that Respondent represented Curley, Schultz
and Spanier in their personal capacities, Penn State’s waivers had no effect upon the
scope of Respondent’s grand jury testimony. Because Respondent represented the three

                                     [J-63-2019] - 44
Committee Report, Exhibits K(e), K(h).        The supervising judge accepted OAG’s

representation and Respondent’s grand jury testimony proceeded a few days later.

Hearing Committee Report, Exhibits M at 13.

      Respondent’s grand jury testimony began with a review of her confidential

conversations with each of the three administrators regarding Penn State’s compliance

with its subpoena duces tecum:

      Q.     And let's go through each one.        Tell us about your
             conversations - we'll start with Tim Curley and what you
             discussed with him, what he needed to do to comply with that
             subpoena and what happened.

      A      Well, everybody was told that they - that any people who
             worked under them, they had to notify any people who worked
             under them to also preserve everything and find out if there
             was any Sandusky -related materials so that we could turn
             them over to the Office of Attorney General. That was done
             with Mr. Curly [sic]. That was done with Mr. Schultz and with
             Graham Spanier. I remember a conversation with Graham
             about his emails, and he was telling me about how many e-
             mails he had because the IT people would have to go in and
             get those e-mails.

      Q.     Did there come a point when you had these conversations
             one-on-one with these individuals or were there times when
             some or all of them were together and you had these
             conversations with him, if you recollect?

      A.     I know that I had the one-on-one. There may have been times
             when they were all together that I have these conversations,
             but I really don't remember one of those times.

      Q.     Again, staying with Mr. Curley, did he get back to you at any
             point and tell you whether or not he had evidence or materials
             that would be responsive to the Subpoena 1179?



(…continued)
administrators individually, Penn State could not waive or otherwise release Respondent
from her obligations under Rule 1.6 to protect their confidences.


                                   [J-63-2019] - 45
A.   Right. Yes.

Q.   What did he say?

A.   No, he didn't have any materials.

Q.   And your conversations with these three gentlemen; Schultz,
     Spanier, and Curley, were specific correct? They involved e-
     mails, paper files, any information --

A.   Anything that could – any document – documents that they
     had whether they be electronic or non[-]electronic.

Q.   Is it fair to say they assured you they would go through their
     e-mails and talk to their staff and find anything that was
     responsive?

A.   They said they would check and get back to me.

Q.   So Mr. Curley gets back to you and says there is nothing?

A.   Correct.

Q.   And, of course, everybody in these discussions knows that
     Sandusky had worked for the Athletic Department for almost
     30 years?

A.   Right.

Q.   And now, tell us about Mr. Schultz, what he told you he would
     do and then what response he gave you ultimately?

A.   He also indicated that he would – he would look. In fact, he
     told me that he would look for anything that he had; and
     especially, he was going to look for documents that would help
     his recollection and he got back to me specifically and said
     that he didn't have anything.

Q.   And, again, you mentioned Mr. Spanier and that he provided
     detail to you in terms of he told you that he had a great many
     e-mails that he could go through right?

A.   He said he had a lot of emails because he – he never deleted
     anything. So, yeah, he may have had more emails than
     anybody else.




                           [J-63-2019] - 46
      Q.     That was his claim?

      A.     Right.

      Q.     And again, he got back to you and said nothing?

      A.     No.

      Q.     He didn't say nothing. He said he didn't have anything?

      A.     Right. He said, well, all of his e-mails were there, but he didn't
             have anything else.

      Q.     Now, as you know and the grand jury knows, since this case
             was charged against Mr. Sandusky and Mr. Curley and Mr.
             Schultz, a fair number of e-mails from 1998 and 2001 have
             been discovered?

      A.     I know that now.

      Q.     Right. And those e-mails relate directly to the 1998
             investigation of Sandusky and the 2001 allegations of crime –
             well, the criminality has actually been found at this point.
             Observed by Mr. McQueary.

             Did they ever in any way, shape or form disclose to you when
             you were asking them for this materials anything about 1998
             or 2001 and the existence of e-mails from those events?

      A.     Never.

      Q.     We also know that Mr. Schultz has a file regarding Jerry
             Sandusky in his office; and that in that file there were
             documents related to his retirement agreement. There were
             drafts and other documents related to his employment and his
             retirement and then there were also handwritten notes and e-
             mails pertaining to the 1998 crimes of Mr. Sandusky and the
             2001 crimes of Mr. Sandusky. Again, same question, did he
             ever reveal to you the existence of that Sandusky file or any
             of its contents?

      A.     Never. He told me he didn't have anything.

N.T. (grand jury), 10/26/2012 (Respondent testifying), at 16-20.




                                     [J-63-2019] - 47
      Respondent’s testimony then turned to her conversations with Spanier. The OAG

interviewed Spanier, accompanied by Respondent, on or about March 22, 2011. On

March 24, 2011, the OAG served Spanier with a subpoena to compel his testimony before

the grand jury on April 13, 2011. Respondent offered the following testimony regarding

Spanier’s preparation for the interview and subsequent testimony:

      Q.     Okay. Now, tell us, if you would, about your discussions with
             Spanier before that interview. I'm specifically interested in,
             you know, that anticipation of questions he would have had
             going into that interview.

      A.     Okay. Because being interviewed by the Office of Attorney
             General is serious in itself, I said to him, you know, when they
             question you, Graham, they are going to talk about things like
             – they are going to use words like, sodomy and pedophile
             because I didn't want him to be shocked by the questioning
             and the type of questioning.

             And you have to, you know – you have to be aware that they
             are going to use that and you have to tell the truth and you will
             go in and be interviewed. He said to me, you know that is fine.
             I know that. No problem. That was it.

      Q.     Okay. Well, tell us about the context, too, that these questions
             were likely to rise. In other words, at that point in time, March
             of 2011, is Graham Spanier fully aware that he is likely to be
             asked about the 1998 investigation of Sandusky and the 2001
             allegations of Mike McQueary?

      A.     He is fully aware of both 1998 and what was then 2002 but,
             yes. He was very aware of those and there is – there is no
             doubt because at some point, I became aware of the 1998
             and went to get the report.

      Q.     Okay. And let's talk about that. You got the report from the
             1998 investigation, I believe, in January of 2011, correct?

      A.     Urn-hum. That is correct.

      Q.     And that copy of the report that you had, was it copied and
             given to Spanier or disbursed to Spanier, Schultz, Curley or
             tell us about that?



                                     [J-63-2019] - 48
       A.       No. It was not disbursed because we had certain
                considerations because of various laws that there are and
                because of that, our office got the copy; but it was not
                disseminated even though Graham was aware that I had
                gotten a copy of the report.

       Q.       Okay. Did he ever ask to – to read it or come to your office as
                far as you know and read it?

       A.       No, he did not.

       Q.       And what was he telling you about the 1998 investigation?

       A.       That he didn't know anything.

       Q.       Now, however, before he comes to the interview, he knows
                that he is going to be questioned about that?

       A.       He is aware of that.

       Q.       Okay. Now, is he aware of that just from his conversations
                with you or did he become aware that he was getting that
                information from somewhere else as well?

       A.       He appeared to be getting the information from elsewhere.

       Q.       Well, tell us, you know, what you come to understand.

       A.       I came to understand that he was having other discussions
                with Mr. Curley and Mr. Schultz.

       Q.       Okay. That understanding – tell us how clear it was. Was that
                what Spanier was telling you?

       A.       Correct.

Id. at 22-25.

       Respondent also provided a review of Spanier’s representations to her regarding

the limited nature of his involvement in the resolution of the 2001 incident:

       Q.       Now, as I understand it, and again, I don't want to
                mischaracterize anything, what Spanier has been telling you
                through this whole period of time is that he knows nothing



                                       [J-63-2019] - 49
                about the 1998 investigation of Sandusky, he didn't know
                anything about it at the time, 1998?

       A.       Correct.

       Q.       And that in 2001, he was told very little about that. Can you
                tell us what he specifically was saying to you about those two
                incidents?

       A.       What he was saying is basically this: I'm the President of the
                University. With this situation, it was a situation I expected my
                Senior Vice President and the Athletic Director to handle.
                Needless to say, they came to see me. We had a discussion,
                and I thought they handled it.

       Q.       Had he ever provided you any details about his involvement
                in the 2001 situation?

       A.       I remember that he had talked about they had come to him
                and they had reached a decision [about] what they were going
                to do and that he – his expectation was that Tim and Gary
                would take care of it.

       Q.       Well, in addition to that, did he ever articulate, you know, what
                it was that he was told was seen in the shower?

       A.       Yeah. Horsing around. Horseplay.

       Q.       And that was - are those the words or the type of words that
                he used repeatedly?

       A.       Those were the words that he used. Horsing around and
                horseplay.

Id. at 39-40.

       Finally, Respondent testified to the grand jury regarding her reactions to Spanier’s

interviews with the New Yorker magazine and ABC Nightline:

       Q.       Okay. Let me talk to you about your perspective now on all of
                this. At the time that these events are occurring, and I don't
                mean to be incredibly obvious here, but at the time that these
                this investigation is occurring, you have no awareness of the
                e-mails from 1998 and 2001 and the other documents that




                                        [J-63-2019] - 50
                demonstrate their awareness and involvement in the 1998
                and 2001 incidents, correct?

       A.       Correct.

       Q.       And want – what information are you operating on? What
                presumption are you acting on?

       A.       I'm operating under the presumption that they have told me
                the truth. They don't know anything else. They have told me
                the truth. Graham has said that he – what he doesn't know
                and I believed him.

       Q.       There is a great deal of time that has passed, a great deal of
                new information has come to light, a great deal of water under
                the bridge. Based upon what you know now, what can you
                tell us about Spanier's representations to you through this
                lengthy period of the investigation?

       A.       That he is - that he is not a person of integrity. He lied to me.

       Q.       In retrospect, how would you characterize the decisions and
                actions that he made during the investigation? Why did he tell
                you the lies? Why did he say the things that he said to you?

       A.       I can't get inside his mind, but the fact is that there is no doubt
                that he lied to me. I can't think of any reason, other reason for
                lying than trying to hide it from me.

Id. at 66-70.

       Just four days after Respondent’s testimony the grand jury recommended criminal

charges against Spanier, and the OAG charged him with failure to report suspected child

abuse, perjury, obstruction of justice, endangering the welfare of children, and conspiracy

related to these crimes. Hearing Committee Report, Exhibit U. Simultaneously, the grand

jury recommended additional criminal charges against Curley and Schultz, and the OAG

filed charges against them for endangering the welfare of children, obstruction of justice

and conspiracy related to obstruction of justice, perjury and endangering the welfare of

children. Id., Exhibits R, T.



                                        [J-63-2019] - 51
       Based upon our review of Respondent’s grand jury testimony, we conclude that

she violated the strictures of Pa.R.P.C. 1.6(a) on multiple occasions. Rule 1.6(a) prohibits

an attorney from disclosing any information relating to a representation, except in

circumstances where the client consents to disclosure or where disclosures are impliedly

authorized in order to carry out the representation. We agree with the Disciplinary Board

that neither Curley, Schultz nor Spanier consented to Respondent’s disclosure of

confidential disclosures they made to her in private conversations. We likewise agree

with the Disciplinary Board that Respondent’s disclosures of certain confidences were not

“impliedly authorized in order to carry out the representation.”        While Respondent’s

disclosures may well have been “impliedly authorized” to carry out her representation of

Penn State relative to its production of documents in connection with the subpoena duces

tecum, the “representation” at issue with respect to “implied authorization” under Rule

1.6(a) is the representation of the client “whose information is protected by Rule 1.6.”

ABA Formal Ethics Op. 08-450 (2008).            Respondent’s disclosures related to the

production of documents pursuant to the subpoena duces tecum in no respect were

“impliedly authorized” to carry out her personal representations of Curley, Schultz or

Spanier, the three clients whose confidences she disclosed and who were not under a

subpoena duces tecum. In the absence of their informed consent, Rule 1.6(a) did not

permit the disclosure of their confidences to third parties.18 While each of the Individual

Clients were former or current employees of Respondent’s client Penn State and, as

such, could have been interviewed in connection with Penn State’s response to the


18Concurrent clients’ confidences may be shared with each other. See Pa.R.P.C. 1.6
cmt. 30 (“With regard to the attorney-client privilege, the prevailing rule is that, as between
commonly represented clients, the privilege does not attach.”).


                                      [J-63-2019] - 52
subpoena duces tecum to Penn State, under the circumstances presented, they were

entitled to personal counsel during such an interview. As discussed, it was reasonable

for the Individual Clients to believe that Respondent was acting as their personal counsel

when discussing matters relating to Sandusky.

        Respondent asserts a number of defenses to ODC’s claims of violations of Rule

1.6(a). As an overarching defense, Respondent relies on the concept of waiver applicable

to the attorney-client privilege. In this regard, we note that Respondent offers no legal

analysis to explain the alleged interplay between the attorney-client privilege, an

evidentiary privilege, and the duty of confidentiality embodied in the Rules of Professional

Conduct, specifically Rule 1.6(a). Pertinently, Respondent does not explain how the

waiver of an evidentiary privilege can be the basis of an ex post facto defense to a

disciplinary claim when the client, the holder of the claim, was not heard in the evidentiary

proceedings before the allegedly waived communication is discussed.

        The attorney-client privilege is statutorily codified and provides:

               In a criminal matter counsel shall not be competent or
               permitted to testify to confidential communications made by
               his client, nor shall the client be compelled to disclose the
               same, unless in either case this privilege is waived upon trial
               by the client.

42 Pa.C.S. § 5916.19 Despite the language of the statute, communications from an

attorney to a client – not just communications by a client to an attorney – are protected

under Pennsylvania law. Gillard v. AIG Insurance Company, 15 A.3d 44 (Pa. 2011).

        With regard to this privilege and with respect to Spanier, Respondent contends

that he waived his attorney-client privilege when he discussed certain of the events in


19   The same definition is codified to apply to civil matters. 42 Pa.C.S. § 5928.


                                       [J-63-2019] - 53
question here in communications he made after his termination from Penn State but

before Respondent testified before the grand jury – including in an open letter Spanier

wrote the Penn State Board of Trustees and in interviews with the New Yorker magazine

and ABC News. In her brief filed with this Court, Respondent focuses in particular on the

following passage from Spanier’s open letter to the Board of Trustees:

             In reporting to the Trustees, I was guided by and followed all
             instructions from the University's General Counsel. She told
             me very little about how she was handling the Grand Jury
             investigation. She never told me anything about the content
             of the interviews with athletic department staff or the Curley
             and Schultz Grand Jury testimony or the interview of Curley
             and Schultz by the Attorney General when she was present.
             She did tell me on at least three occasions, however, that this
             was the third or fourth Grand Jury on this matter, that there
             appeared to be no issue for the University, and that the
             Attorney General did not seem to have any evidence to
             suggest that something happened involving Penn State. She
             had, she said, spoken several times to Attorney General staff.
             I was never told by her of any materials being subpoenaed
             from the University, or even that I had been subpoenaed to
             testify. She told me I was going voluntarily, as I had previously
             agreed to do, and she accompanied me before the judge and
             in the Grand Jury room and sat through my testimony. I had
             no preparation or understanding of the context. As I was
             being sworn in for my Grand Jury appearance, much to my
             surprise she handed over to the judge a thumb drive
             containing my entire history of emails back to 2004.

Hearing Committee Report, Exhibit EEE. Spanier made similar statements in his New

Yorker magazine and ABC News interviews. Id., Exhibits LL, MM.

      In support of this claim of waiver of the attorney-client privilege, Respondent relies

upon this Court’s recent decision in BouSamra v. Excela Health, 210 A.3d 967 (Pa. 2019),

contending that this case “should put to rest any notion that Spanier’s open disclosures

of purportedly confidential and attorney-client privileged communications were not a

complete waiver.” Respondent’s Brief at 34. In BouSamra, during discovery in a civil suit



                                     [J-63-2019] - 54
BouSamra sought the production of certain documents that Excela’s in-house counsel

shared with the company’s media consultants, including in particular a memorandum from

Excela’s outside counsel containing legal advice on matters related to facts that were

subsequently litigated. BouSamra, 210 A.3d at 971. This Court, concluding that the

attorney-client privilege did not extend to the media consultants, affirmed the lower court’s

finding of waiver. Id. Aside from the fact-specific determination of the relationship of the

media consultant as a third-party to the client, BouSamra did not plow new legal ground.

       BouSamra is irrelevant to this case. In BouSamra, we restated the established

proposition that evidentiary privileges are not favored because they are in derogation of

the truth-determining process. BouSamra, 210 A.3d at 975 (citing Commonwealth v.

Stewart, 690 A.2d 195, 197 (Pa. 1997)). Inherent in the determination of waiver of the

attorney-client privilege is an evidentiary proceeding20 in which the privilege can be

claimed by the client and the assertion of waiver advanced by the party seeking the

disclosure.21   Respondent takes the position that the mere fact of Spanier’s public



20  In BouSamra, BouSamra filed a motion to compel the questioned documents and
Excela filed a written response, at which time the trial court appointed a special master to
review the documents in camera. BouSamra, 210 A.3d at 971.
21  We are unaware of any reported case involving a claim of a general waiver of the
privilege by a client to justify disclosure of confidential communications after the fact of
disclosure. In the ordinary course of evidentiary proceedings, the party opposing the
client in a legal proceeding raises the claim of waiver to overcome the privilege; an
attorney called to testify about privileged communications asserts the client’s privilege
and refuses to testify until the waiver issue is resolved.
Of relevance here on the issue of a prior judicial determination of waiver, Pa.R.P.C. Rule
3.10 prohibits a public prosecutor or government lawyer from subpoenaing an attorney to
appear before a grand jury to provide evidence concerning a person who is or has been
represented by the attorney/witness “without prior judicial approval.” Comment 1 to Rule
3.10 provides that the required “prior judicial approval” specifically requires, inter alia, a
finding that “the information sought is not protected by Rule 1.6, the attorney-client

                                      [J-63-2019] - 55
comments waived the attorney-client privilege and she alone could make the

determination that his privilege was destroyed.           This is, of course, an untenable

proposition. Absent an evidentiary proceeding in which the privilege and waiver issues

can be adjudicated, an attorney cannot rely on her self-determined and potentially self-

serving conclusion that she has been relieved of her duty of confidentiality. See, e.g.,

Commonwealth v. Flor, 136 A.3d 314, 329 (Pa. 2016) (holding that while the filing of a

claim of attorney ineffectiveness constitutes a waiver of the attorney-client privilege as to

the matters at issue, it was error for the trial court not to conduct an issue-specific analysis

to determine the extent and scope of the waiver); Bagwell v. Pa. Dept. of Edu., 103 A.3d

409, 420 (Pa. Commw. 2014) (where the issue of waiver of the attorney-client privilege is

raised, the burden shifts to the party asserting waiver to demonstrate that a waiver has in

fact occurred).

         This Court is acutely aware of the ruling made by the supervising judge of the

grand jury prior to Respondent’s testimony (see discussion supra at 12-13). Curley and

Schultz, through counsel, advised both the Respondent and the supervising judge of their

claims of privilege for their communications with Respondent in connection with their

grand jury representation. Spanier had not yet done so but it was anticipated that he

would.    The supervising judge specifically decided to postpone deciding whether

Curley, Schultz and Spanier held a personal privilege with Respondent. To the extent

that the OAG ever intended to assert the waiver of the privilege in a proceeding where

that determination could be made, it did not do so.22


(…continued)
privilege or the work product doctrine.” In the context of Respondent’s testimony before
the grand jury, this was the evidentiary proceeding in which to advance any waiver claims.


                                       [J-63-2019] - 56
       The Respondent’s claim of waiver of the attorney-client privilege by Spanier to

justify her disclosures of confidential communications made during her representation of

Spanier has no merit.       Absent an express consent to disclosure of confidential

communications, an attorney may not self-determine waiver.

       Also relying on principles of waiver, Respondent claims that Curley, Schultz and

Spanier waived their attorney-client privilege by asserting, in “motions, pleadings, [and]

affidavits” filed in connection with their defenses to criminal charges before the common

pleas court, that Respondent had engaged in professional misconduct with regard to her

alleged representation of them and had attacked the quality of her advice and counsel as

their individual counsel. Respondent’s Brief at 32 (citing Commonwealth v. Chmiel, 738

A.2d 406, 414 (Pa. 1996) (holding that attorney-client privilege is waived in a case alleging

a claim of ineffective assistance of counsel claim under the Post-Conviction Relief Act,

42 Pa.C.S. §§ 9541-46)), and Nationwide v. Fleming, 924 A.2d 1259, 1264-65 (Pa. Super.

1997), aff'd on other grounds by an equally divided court, 992 A.2d 65 (Pa. 2010),

abrogated on other grounds, Gillard v. AIG Ins. Co., 15 A.3d 44 (Pa. 2011).

       This claim has no merit. While it is true that Curley, Schultz and Spanier did

challenge various aspects of Respondent’s representation of them in legal proceedings,

they did not do so until well after Respondent had testified before the grand jury.

Respondent testified before the grand jury on October 26, 2012. Curley, Schultz and

Spanier, however, did not file motions in the Court of Common Pleas of Dauphin County


(…continued)
22 It is not obvious that waiver of privilege was an issue contemplated by the OAG. It

appears from the record that the OAG relied solely on the theory that Respondent did not
represent the Individual Clients personally, and the privilege was Penn State’s to control.
Fina N.T. 8/1/2018 at 926.


                                      [J-63-2019] - 57
challenging Respondent’s representation until a year later, in October and November of

2013. Hearing Committee Report, Exhibits R, T, U. As a result, even if the former

administrators’ various filings in criminal court resulted in a waiver of the attorney-client

privilege in those proceedings, there was no waiver at the time Respondent testified

before the grand jury. Moreover, the exception to Pa.R.P.C. 1.6(a) set forth in Rule

1.6(c)(4)23 has no application. At no time (either before the trial court, the Court of

Common Pleas of Dauphin County, or the Hearing Committee) did Respondent testify

that prior to her grand jury testimony she had anticipated that she might later be required

to defend herself in subsequently commenced criminal or disciplinary proceedings. In

reality, Respondent was required to defend herself in subsequent legal proceedings

because of her disclosure of confidences. Thus, the charges she defended against were

created by her violation of Rule 1.6.




23   Rule 1.6(c)(4) provides:

        Rule 1.6. Confidentiality of Information

                                   *        *      *

              (c) A lawyer may reveal such information to the extent that the
              lawyer reasonably believes necessary:

                                   *        *      *

              (4) to establish a claim or defense on behalf of the lawyer in a
              controversy between the lawyer and the client, to establish a
              defense to a criminal charge or civil claim or disciplinary
              proceeding against the lawyer based upon conduct in which
              the client was involved, or to respond to allegations in any
              proceeding concerning the lawyer's representation of the
              client;

Pa.R.P.C. 1.6(c)(4).

                                        [J-63-2019] - 58
       In addition to reliance on the attorney-client privilege waiver argument,

Respondent points to the exceptions to Rule 1.6(a)’s disclosure requirements as set forth

in Rule 1.6(c). Rule 1.6(c)(3) allows an attorney to disclose confidential communications

“to prevent, mitigate, or rectify the consequences of a client’s criminal or fraudulent act in

the commission of which the lawyer’s services are being used or had been used.”

Pa.R.P.C. 1.6(c)(3). The framework for analyzing whether Respondent’s grand jury

testimony “prevented, mitigated, or rectified” the criminal conduct of the three Penn State

administrators is addressed in the comment to Rule 1.6(c)(3), which provides that “[i]f the

lawyer’s services were made an instrument of the client’s crime or fraud, the lawyer has

a legitimate and overriding interest in being able to rectify the consequences of such

conduct.” Id. comment 13 (emphasis added).

       Respondent argues that the administrators were using her “to hide responsive

documents from the OAG,” Respondent’s Brief at 42, apparently suggesting that her

services were used in the commission of the crime of obstruction of justice by concealing

documents reflecting their involvement with the Sandusky matters.                   The Hearing

Committee agreed with this contention, explaining as follows:

              Here the individual employees had obstructed justice by
              failing to produce responsive documents they knew existed
              with intent to prevent themselves from being incriminated.
              They did so by lying to Respondent with the understanding
              that she would knowingly use their denials of additional
              information in responding to the subpoena for the University
              and them [sic], which is precisely what she did: She
              responded to a lawful subpoena in her capacity as their lawyer
              [sic] and an officer of the court by unwittingly transmitting their
              lies as the truth. When she discovered how her services had
              been used in this course of the commission of the crime of
              obstruction of justice, she revealed how they had done this
              with her testimony before the Grand Jury. We find this to be
              a clear example of her right to do so under Rule 1.6(c)(3), and



                                      [J-63-2019] - 59
             accordingly find that her testimony in this regard is not
             misconduct on this basis either.

Hearing Committee Report at 60.

      This conclusion is dubious.     Curley, Schultz and Spanier did not themselves

receive a subpoena duces tecum and Respondent did not respond to Penn State’s

subpoena duces tecum as their lawyer but rather as Penn State’s lawyer. As of early

2011, Curley, Schultz and Spanier could not have been engaged in a conspiracy “to hide

responsive documents from the OAG.” At most, they delayed a response because

Respondent did not avail herself of other resources to produce the documents in the

possession of Penn State. These administrators had no control over any responsive

documents, which include the contents of the “secret file” found in Schultz’s former office

and the trove of incriminating emails on Penn State’s computer servers. It is pertinent to

emphasize that there was no allegation that documents were destroyed by the Individual

Clients and, in fact, the smoking gun documents were at all times in the possession of

Penn State and were ultimately produced after Penn State hired special investigative

counsel (see supra footnote 3).

      For reasons known only to the OAG, Respondent was never questioned as to what

steps, if any, she took to respond to the subpoena duces tecum other than her efforts to

locate documents through inquiry to her Individual Clients. By the time of Respondent’s

grand jury testimony, millions of responsive documents had been produced to the grand

jury through the efforts of special investigative counsel in coordination with Penn State’s

SOS unit. The questions posed by OAG’s counsel were specific only to Curley’s, Schultz’

and Spanier’s communications to Respondent in response to her inquiries about their

possession of documents responsive to the subpoena duces tecum.


                                     [J-63-2019] - 60
      It is clear from Respondent’s answers to OAG counsel’s questions that she tasked

Curley, Spanier and Schultz (who was no longer an employee of Penn State) with the

responsibility of cumulating documents, including electronically stored emails, for Penn

State’s response to the subpoena.

      A      Well, everybody was told that they – that any people who
             worked under them, they had to notify any people who worked
             under them to also preserve everything and find out if there
             was any Sandusky-related materials so that we could turn
             them over to the Office of Attorney General. That was done
             with Mr. Curly [sic]. That was done with Mr. Schultz and with
             Graham Spanier. I remember a conversation with Graham
             about his emails, and he was telling me about how many e-
             mails he had because the IT people would have to go in and
             get those e-mails.

N.T. (grand jury), 10/26/2012 (Respondent testifying), at 16. In that very few documents

were produced until special investigative counsel was engaged, we must conclude that

she believed her obligation to investigate and respond to the subpoena duces tecum was

fulfilled without any independent request to the SOS unit to search for documents, even

though the protocol for handling responses to subpoena duces tecum was well

established and required the involvement of the SOS unit to respond to any subpoena.

      As previously discussed, Respondent’s failure to investigate prior to undertaking

the concurrent representation of the Clients was a breach of the duty of competent

representation pursuant to Rule 1.1. Even so (or because of it), based on the record

before us, we cannot conclude that Respondent believed that she had any further

responsibilities in responding to the subpoena or that it was anything other than the

Individual Clients’ responsibilities to gather and produce documents. Moreover, believing

the Respondent’s grand jury testimony as we must because it is uncontradicted, the




                                    [J-63-2019] - 61
responses of Curley, Schultz and Spanier, at the least, delayed the timing of a full

response to the grand jury’s subpoena duces tecum.

       However, the Respondent’s disclosure did not rectify the use of her services to the

extent they lied to her about the non-existence of documents related to Sandusky matters.

By the time she made the disclosures about their confidential communications in her

grand jury testimony, all of the responsive documents in the possession of Penn State

had been produced to the grand jury. Rule 1.6(c)(3) does not authorize disclosure by an

attorney to gratuitously incriminate a client. When the disclosure does not serve the

purpose of preventing, mitigating or rectifying the consequences of the use of the client’s

services, disclosure is not authorized.24

       Finally, Respondent now contends that she was justified in disclosing client

confidences under Rule 1.6(c)(4), which provides, inter alia, that a lawyer may reveal

such information to the extent that the lawyer reasonably believes necessary to establish




24 Without any legal analysis, Respondent states that the common law crime-fraud
exception to the attorney-client privilege allowed her to disclose client confidences to the
grand jury. Respondent’s Brief at 37-43.
Respondent does not grapple with the precise language of Rule 1.6(c)(3) which
unequivocally states that an attorney may only reveal confidences associated with
criminal or fraudulent activities if, at the time of said disclosures, doing so would prevent,
mitigate or rectify the consequences of the client’s wrongful actions. Rule 1.6(c)(3) does
not permit disclosures of prior crimes where the only effect or purpose of the revelations
is to incriminate the client. See United States v. Zolin, 491 U.S. 554, 562-63 (1989)
(stating that the benefit of revealing a past harm that can no longer be prevented does
not outweigh the injury to attorney-client relations that would result from such a
disclosure).
For the reasons previously discussed, we conclude that Respondent’s disclosures of
confidential communications with the Individual Clients did not prevent, mitigate or rectify
the use of her services to the extent they lied to her about the existence of documents
related to Sandusky matters. Rule 1.6(c)(3) thus has no application here.


                                      [J-63-2019] - 62
a defense to a criminal charge or civil claim or disciplinary proceeding against the lawyer

based upon conduct in which the client was involved. Pa.R.P.C. 1.6(c)(4).

      Respondent argues that she was justified under Rule 1.6(c)(4) in disclosing the

confidences because at the time of her testimony before the grand jury, she understood

that the OAG suspected her of obstruction of justice in connection with Penn State’s

production of documents in response to the subpoena duces tecum. She points to the

testimony of Fina who indicated that the OAG was “aggressively conducting an

investigation as to whether [Respondent] and others may have had criminal liability for,

again, obstruction, hindering you know.” N.T., 5/22/2018, at 261.

      The record does not reflect, however, that at the time of her grand jury testimony

Respondent knew that she was under suspicion or faced any criminal liability. While she

indicated before the Hearing Committee that she received a letter dated December 19,

2011, raising questions regarding Penn State’s continuing failure to provide documents

in response to the subpoena duces tecum, she also acknowledged that the letter “was

not a personal contempt letter,” but rather was addressed to Penn State’s failures, not

her own. N.T., 5/23/2018, at 402. In this regard, it is also significant that by the time

Respondent testified before the grand jury (October 26, 2012), Penn State had largely

complied, if not completely, with the subpoena duces tecum. Respondent’s testimony

before the Hearing Committee failed to establish that she understood that the OAG

suspected her of possible criminal wrongdoing at the time she testified before the grand

jury. Respondent responded to a question as to whether she understood that the OAG

considered her a criminal suspect by indicating that “I did learn that much later.” N.T.,

5/23/2018, at 403.




                                     [J-63-2019] - 63
       Moreover, Fina’s testimony at the Hearing Committee’s evidentiary proceedings,

in which he suggested that she was a target in an “aggressive investigation” regarding

possible obstruction of justice charges against her for failure to comply with the subpoena

duces tecum, is itself questionable. A review of the transcript of Respondent’s grand jury

testimony reflects that Fina’s questioning plainly does not reflect any “aggressive

investigation” of possible criminal wrongdoing by Respondent.           Other than having

Respondent confirm that neither Curley, Schultz nor Spanier provided her with any

Sandusky-related documents upon her request, Fina did not question Respondent

regarding the slow pace of Penn State’s production of documents responsive to the

subpoena duces tecum while Respondent was primarily responsible for compliance. In

this regard, it is significant that Fina asked Respondent no questions relating to the grand

jury’s finding, as set forth in its Grand Jury Presentment, that upon service of the

subpoena duces tecum on Penn State in January 2011, it had not been sent to Penn

State’s specialized SOS unit or any other information technology professionals to collect

documents (including emails) related to Sandusky matters. Grand Jury Presentment at

23.   As previously described, Fina’s questioning of Respondent focused almost

exclusively on implicating Curley, Schultz and Spanier for their efforts to avoid the

disclosure of incriminating documents and not on any wrongdoing by Respondent.

       Because the record does not reflect that Respondent believed that she was

potentially subject to criminal liability at the time she disclosed client confidences during

her grand jury testimony, we cannot conclude that her disclosures were made as a

defense to any such unanticipated criminal charges. Respondent violated Rule 1.6(a)

repeatedly in her grand jury testimony by disclosing client confidences without the




                                      [J-63-2019] - 64
Individual Client’s informed consent and without justification otherwise set forth in

Pa.R.P.C. 1.6(c)(3) or (4).

                    D. Conduct Prejudicial to the Administration of Justice

                                         Pa.R.P.C. 8.4(d)

          Pa.R.P.C. 8.4(d) makes it “professional misconduct” for a lawyer to “engage in

conduct that is prejudicial to the administration of justice.” Pa.R.P.C. 8.4(d). Curley,

Schultz and Spanier were charged with multiple crimes based on their testimony before

the grand jury. Our Superior Court, in a decision not appealed to this Court, concluded

that Respondent had revealed confidential communications between herself and the

three administrators and that Respondent breached the attorney-client privilege and was

incompetent to testify during her grand jury testimony. The Superior Court also

determined that Schultz was constructively denied counsel during his grand jury

testimony. As a result, the Superior Court quashed the counts of obstruction of justice

and related conspiracy as to Curley; perjury, obstruction of justice and related conspiracy

as to Schultz; and perjury, obstruction of justice and related conspiracy as to Spanier.

          Respondent’s multiple violations of the Pennsylvania Rules of Professional

Conduct thus resulted in an inability to prosecute Curley, Schultz and Spanier on a wide

number of criminal charges. The Disciplinary Board thus properly found that her conduct

was prejudicial to the administration of justice in violation of Rule of Professional Conduct

8.4(d).

                                          IV. Discipline

          We turn to the appropriate form of discipline for Respondent’s professional

misconduct. The Disciplinary Board, having concluded that Respondent poses no danger




                                      [J-63-2019] - 65
to the public25 or the profession and recognizing that her misconduct here did not reflect

any dishonesty in the practice of law, recommends that this Court neither suspend nor

disbar her.   Instead, the Disciplinary Board recommends that this Court discipline

Respondent by and through a public censure.26

      The primary purpose of our lawyer discipline system in Pennsylvania is to protect

the public, preserve the integrity of the courts, and deter unethical conduct. See Office

of Disciplinary Counsel v. Czmus, 889 A.2d 1197, 1203 (Pa. 2005); In re Iulo, 766 A.2d

335, 339 (Pa. 2001). Consistency in the results reached in disciplinary cases is always

an important priority, as similar misconduct should not be punished in radically different

ways. Office of Disciplinary Counsel v. Lucarini, 472 A.2d 186, 190 (Pa. 1983). We must

be mindful, however, that each case must be judged on its own facts, as it is subject to

our exclusive jurisdiction and de novo review. Id.

      While the discipline imposed in prior cases is typically instructive, this case

presents a unique circumstance, as we have not identified any prior case that presents

similar facts and circumstances to those at issue here. Recognizing that Respondent has

not been the subject of previous disciplinary proceedings and noting that the current

violations do not reflect any intentional dishonesty, the Disciplinary Board has

recommended that the appropriate discipline for Respondent is a public censure to be

administered by this Court, as opposed to a public reprimand to be administered by the

Board. In so recommending, the Disciplinary Board relies upon prior disciplinary cases


25 At the time of the Hearing Committee proceedings, the Respondent was acting as an
arbitrator. N.T., 5/23/2018, at 350.
26 Respondent argues that even if she violated any rule, discipline is not warranted.
Respondent’s Brief at 59.


                                    [J-63-2019] - 66
that do not effectively capture the totality or the consequences of the violations that are

present here. In particular, the Disciplinary Board references the following matters:

             Office of Disciplinary Counsel v. Blair Harry Hindman, No. 122 DB 2013
              (D.Bd. Rpt. 12/8/2014) (S. Ct. Order 2/10/2015), in which this Court, based
              upon a recommendation by the Disciplinary Board, publicly censured an
              attorney who redacted information from a document that was unfavorable
              to his client and submitted the document to the court.

             Office of Disciplinary Counsel v. Charles J. Allano, No. 25 DB 2003 (D. Bd.
              Rpt. 8/31/2005) (S. Ct. Order 12/1/2005), in which the attorney, while
              serving as a part-time district attorney, dropped criminal charges against a
              defendant while simultaneously representing that defendant's wife in an
              unrelated matter. Based upon the Disciplinary Board’s recommendation,
              this Court publicly censured the attorney.

             Office of Disciplinary Counsel v. John Allen Roth, No. 139 DB 2016 (D, Bd.
              Order 9/13/2016), in which the attorney violated RPC 1.7(a) and 8.4(d) by
              engaging in a conflict of interest in two matters, which required opposing
              counsel to petition the court to have the respondent disqualified. Noting a
              prior instance of misconduct that resulted in a public reprimand, the
              Disciplinary Board recommended another public reprimand, which this
              Court imposed.

             Office of Disciplinary Counsel v. Carol Tatum Herring, No. 153 DB 2017
              (D.Bd. Order 10/16/2017), in which the attorney represented the parents of
              juveniles that county authorities sought to remove as a result of repeated
              instances of sexual abuse. The attorney was found to have violated Rule
              1.1 by failing to follow court orders and directives, demonstrating a lack of
              understanding of the rules of the court and rules of evidence, and failing to
              timely appeal the correct adjudication. The attorney also violated Rule 1.7
              by failing to recognize a conflict of interest in simultaneously representing
              both her clients and their two older children. With no prior disciplinary
              history, the attorney received a public reprimand.

Disciplinary Board Report at 46-48.

      Given the unique circumstances presented in the current case, these prior

decisions do not adequately guide our decision with regard to the appropriate discipline

to impose. Unlike the cases relied upon by the Disciplinary Board, which involved a single

(or a limited number) of transgressions of the disciplinary rules, the present situation



                                      [J-63-2019] - 67
involves a high profile case subject to intense public scrutiny in which Respondent failed

in her responsibilities to four clients by undertaking their representations in a highly

specialized forum implicating the criminal laws in which she had no prior experience27

and without consulting with experienced counsel to guide or advise her. She failed to

prepare herself or her clients for their grand jury testimony. She also failed to conduct

any proper investigation into potential conflicts of interests between her clients before

accepting the multiple representations. In her grand jury testimony, she impermissibly

revealed many client confidences, which in turn led to criminal charges being filed against

her clients. With respect to Spanier, she all but guaranteed that the grand jury would

recommend criminal charges, telling the grand jury that Spanier “knew about the 1998

incident [and] he knew about the shower too,” and further referred to him as “not a person

of integrity.” N.T. (grand jury), 10/26/2012 (Respondent testifying), at 60, 70. Poignantly,

as a result of her disclosures of client confidences before the grand jury in violation of

Rule 1.6, certain criminal charges against the Penn State administrators were not able to

be prosecuted. In sum, her simultaneous representations of Penn State, Curley, Schultz

and Spanier reflected incompetence, violated her obligation to avoid conflicts of interest,

resulted in the revelation of client confidences, and prejudiced the proper administration

of justice in cases with significant personal and public effect.




27  On its own, a lack of prior experience in an area in which the attorney is unfamiliar is
not grounds for a violation of Rule 1.1. Pa.R.P.C. 1.1 cmt. 2. Per comment 2 to Rule 1.1,
a lawyer may provide adequate representation in a wholly novel field “through necessary
study” or consultation with an attorney of established confidence in the field in question.
Id. For the reasons set forth hereinabove, Respondent made no effort to overcome her
lack of experience in the present case.


                                      [J-63-2019] - 68
       While we agree with the Disciplinary Board’s acknowledgement that Respondent

has never been the subject of prior disciplinary proceedings, this mitigating factor is offset

by her lack of remorse for her actions. In her briefs filed with this Court, Respondent has

seen fit to cast blame for her problems on everyone involved here including the

Disciplinary Board, the ODC, the Superior Court, and the Individual Clients.

       Respondent has held a license to practice law in this Commonwealth for

approximately twenty years.28 During this time, she has had an unblemished record,

marred by the two episodes of misconduct detailed in this Opinion: undertaking the

conflicted and incompetent representations of the Clients and the subsequent breach of

her duties to maintain client confidences.

       At the time of her disciplinary hearing testimony in May 2018, Respondent, then

73 years old, testified about the extreme stress associated with the fallout from her

representations of the Clients and the emotional and physical impact of it.             N.T.,

5/23/2019, at 349-51. While we have no doubt that most lawyers who are the subject of

disciplinary proceedings experience stress in the process, Respondent’s experience was

intensified because of the significant and persistent public attention associated with her

role as general counsel to Penn State in the aftermath of the Sandusky grand jury

investigation.

       We are also cognizant that the Respondent’s disciplinary process has a public

element to it, unlike most such proceedings.          The Hearing Committee’s and the



28 Respondent was admitted to practice in 1980 and did so until 1989 when she became
a common pleas court judge and then an appointed justice to the Pennsylvania Supreme
Court where she served until January 2008 after which her license to practice was
reactivated.


                                      [J-63-2019] - 69
Disciplinary Board’s recommendations attracted media attention, as did the oral argument

before this Court. We do not discount the effect of the publication of this Opinion

recounting Respondent’s violations of our rules. It is, in itself, a public censure.

       Even against this background and with confidence that the Respondent is unlikely

to violate our Rules of Professional Conduct again, we find it necessary to impose

discipline in the nature of a public reprimand to be administered by the Disciplinary Board.

This is because we are concerned that Respondent has never contemplated, much less

expressed, remorse. It is our belief that a public reprimand will reinforce our trust that the

Respondent’s legal career will go forward without another blemish.

       We hereby impose discipline in the form of a public reprimand, to be administered

by the Disciplinary Board. Respondent is ordered to pay the costs of investigation and

prosecution in this matter.

       Justices Dougherty, Wecht and Mundy join the opinion.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this case.




                                      [J-63-2019] - 70